

 
 

--------------------------------------------------------------------------------

 
Execution Version

AMENDMENT NO. 1 AND CONSENT


This AMENDMENT NO.1 AND CONSENT (this "Amendment"), dated effective as of June
30, 2011 (the "Effective Date"), is by and among Rowan Companies, Inc., a
Delaware corporation (the "Borrower"), the Lenders party hereto, and Wells Fargo
Bank, National Association, as an issuing lender, as swing line lender, and as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent").
 
WHEREAS, the Borrower, the lenders from time to time party thereto (the
"Lenders"), and the Administrative Agent are parties to the Credit Agreement
dated as of September 16, 2010 (the "Credit Agreement", the capitalized terms of
which are used herein unless otherwise defined herein);
 
WHEREAS, the Borrower has converted RDC Arabia Drilling, Inc. ("RDC Arabia")
from a Texas corporation to a corporation organized under the laws of the Cayman
Islands (the "Conversion");
 
WHEREAS, the Borrower has determined that Rowan Finance LLC, a Delaware limited
liability company, has become a Material Subsidiary and should be joined as a
Guarantor;
 
WHEREAS, the Borrower has requested and the Lenders have agreed to (a) consent
to the Conversion and (b) make certain amendments to the Credit Agreement, each
as provided for herein;
 
WHEREAS, The Bank of Tokyo-Mitsubishi UFJ, Ltd. (the "New Lender") desires to
become a Lender under the Credit Agreement with a Revolving Commitment as set
forth on Schedule I of the Credit Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENT
 
Section 1. Amendment. Subject to the satisfaction of the conditions precedent
specified in Section 3 below, but effective as of the Effective Date, the Credit
Agreement is hereby amended in its entirety in the form of the Credit Agreement
between the Borrower, the Lenders and the Administrative Agent attached hereto
as Exhibit A (the "Conformed Credit Agreement").
 
Section 2. Consent.  The Administrative Agent and the Lenders hereby consent to
the Conversion and agree that the Conversion shall not constitute a Default or
Event of Default under Section 7.1(c) of the Credit Agreement as a result of a
violation of Section 5.1 of the Credit Agreement.  Furthermore, the
Administrative Agent and the Lenders hereby consent and agree that RDC Arabia is
hereby released and discharged from all present and future obligations and
liabilities under the Guaranty and all other Credit Documents.  The express
consent set forth in this Section 2 is limited to the extent described herein
and shall not be construed to be a consent to or a permanent waiver of any
terms, provisions, covenants, warranties or agreements contained in the Credit
Agreement or in any of the other Credit Documents, unless expressly provided so
herein.  The Administrative Agent and the Lenders reserve the right to exercise
any rights and remedies available to them in connection with any present or
future defaults with respect to the Credit Agreement or any other provision of
any Credit Document.
 
Section 3. Conditions Precedent.  The amendment to the Credit Agreement set
forth in Section 1  and the consent set forth in Section 2 shall become
effective as of the Effective Date upon the satisfaction of the following
conditions precedent:
 
(a) Documentation. The Administrative Agent shall have received the following,
each dated on or before the Effective Date, duly executed by all the parties
thereto, each in form and substance satisfactory to the Administrative Agent:
 
(1) (i) counterparts of this Amendment duly executed by the Borrower, the
Lenders and the Administrative Agent and (ii) counterparts of the attached
Acknowledgment and Reaffirmation duly executed by each Guarantor;
 
(2) a supplement to the Guaranty (the "Supplement") causing Rowan Finance LLC
("Rowan Finance"), to become a Guarantor;
 
(3) a Revolving Note payable to the order of (i) each Lender (other than the New
Lender) in the amount of such Lender's Revolving Commitment, as increased hereby
and (ii) the New Lender in the amount of the New Lender's Revolving Commitment;
 
(4) a Swingline Note payable to the order the Swingline Lender;
 
(5) a secretary's certificate of the Borrower dated the Effective Date and
certifying (A) that that there have been no changes to the organizational
documents of the Borrower since the Closing Date or attaching such amendments,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing the execution and
delivery of this Amendment and the Credit Documents executed in connection
herewith and the performance of the Credit Agreement as amended hereby and the
other Credit Documents, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (C) as to the
incumbency and specimen signature of each officer of the Borrower executing this
Amendment, any Credit Document or any other document delivered in connection
herewith on behalf of the Borrower;
 
(6) a secretary's certificate of Rowan Finance dated the Effective Date and
certifying (A) the organizational documents of Rowan Finance attached thereto,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of Rowan Finance authorizing the execution and
delivery of this Amendment, the Supplement and the Credit Documents executed in
connection herewith and the performance of the Credit Agreement as amended
hereby and the other Credit Documents, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (C) as to
the incumbency and specimen signature of each officer of Rowan Finance executing
the Supplement, any Credit Document or any other document delivered in
connection therewith on behalf of Rowan Finance;
 
(7) certificates of good standing for the Borrower and Rowan Finance in (a) the
state or territory of the United States of America in which each Person is
organized and (b) each state or territory of the United States of America in
which such good standing is necessary except where the failure to be in good
standing could not reasonably be expected to result in a Material Adverse
Change, which certificate shall be dated a date not earlier than 30 days prior
to date hereof;
 
(8) a legal opinion of Andrews Kurth LLP, outside counsel to the Credit Parties,
in form and substance reasonably acceptable to the Administrative Agent; and
 
(9) such other documents, governmental certificates, and agreements as any
Lender Party may reasonably request.
 
(b) Payment of Fees.  On the Effective Date, the Borrower shall have paid the
fees required to be paid to the Administrative Agent and the Lenders on the
Effective Date, including, without limitation, the fees set forth in the fee
letter dated as of June 6, 2011 among the Borrower and the Administrative Agent
and all other costs and expenses which have been invoiced and are payable
pursuant to Section 9.1 of the Credit Agreement.
 
Section 4. New Lender.  By its execution and delivery of this Amendment, the New
Lender hereby agrees to become a Lender under the Credit Agreement with a
Revolving Commitment as set forth on Schedule II of the Credit Agreement.  The
New Lender hereby represents and warrants to the Administrative Agent as
follows:  (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment, to consummate the transactions
contemplated hereby and to become or to continue to be a Lender under the Credit
Agreement, (b) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Revolving Commitment, shall have the obligations of a Lender thereunder, and
(c) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.2 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and agrees that (1) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(2) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.
 
Section 5. Representations and Warranties.  The Borrower represents and warrants
to the Administrative Agent that the representations and warranties set forth in
Article IV of the Credit Agreement are true and correct on the date hereof as if
made on and as of the date hereof and as if each reference in said Article IV to
"this Agreement" or "the Credit Documents" included reference to this Amendment.
 
Section 6. Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect.  This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument and any of the
parties hereto may execute this Amendment by signing any such
counterpart.  Transmission by facsimile of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.
 
[Signature Pages Follow]
 

HOUSTON\3804551
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.
 
BORROWER:


ROWAN COMPANIES, INC.




By:                                                                           
Name:                                                                           
 
Title:                                                                           
 

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

LENDER PARTIES:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Swingline Lender, an Issuing Lender and a Lender


By:                                                                           
Name:                                                                           
Title:                                                                           



Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.
as an Issuing Lender and a Lender




By:                                                                           
Name:                                                                           
Title:                                                                           



Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

DNB NOR BANK ASA
as an Issuing Lender and a Lender




By:                                                                
Name:                                                                
Title:                                                                




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA
as an Issuing Lender and a Lender




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.
as a Lender




By:                                                                
Name:                                                                
Title:                                                                



Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA
as a Lender




By:                                                                
Name:                                                                
Title:                                                                



Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ,LTD.
as New Lender




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

AMEGY BANK N.A.
as a Lender




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC
as a Lender




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A.
as a Lender




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.
as a Lender




By:                                                                
Name:                                                                
Title:                                                                

Signature Page to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Conformed Credit Agreement








See attached.

Exhibit A to Amendment No. 1 to Credit Agreement
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND REAFFIRMATION


Each of the undersigned (each a "Guarantor" and collectively the "Guarantors")
hereby (a) acknowledges receipt of a copy of the foregoing Amendment No. 1 to
Credit Agreement dated as of June 30, 2011 (the "Amendment") between Rowan
Companies, Inc., a Delaware corporation (the "Borrower"), the Lenders party
thereto, and Wells Fargo Bank, National Association, as an issuing lender, as
swing line lender, and as administrative agent for the Lenders (in such
capacity, the "Administrative Agent") and (b) reaffirms its obligations under
the Subsidiary Guaranty (as defined in the Credit Agreement referred to in the
Amendment) to which it is a party.


 
ROWAN DRILLING COMPANY, INC.,
 
a Texas corporation
 


By:                                                                
Name:                                                                
Title:                                                                
 


 


 
ATLANTIC MARITIME SERVICES, INC.,
 
a Texas corporation
 


By:                                                                
Name:                                                                
Title:                                                                
 


 
RDC QATAR, INC.,
 
a Delaware corporation
 


By:                                                                
Name:                                                                
Title:                                                                
 


 
ROWAN FINANCE LLC,
 
a Delaware limited liability company
 


By:                                                                
Name:                                                                
Title:                                                                





Acknowledgement and Reaffirmation
Rowan Companies, Inc.
 
 

--------------------------------------------------------------------------------

 

CONFORMED COPY OF CREDIT AGREEMENT
 
(To reflect amendments pursuant to Amendment No. 1 and Consent dated as of June
30, 2011.)
 


 
CREDIT AGREEMENT
 
dated as of September 16, 2010
 
among
 
ROWAN COMPANIES, INC.,
as Borrower,


THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, an Issuing Lender and Swingline Lender
 
and
 
CITIBANK, N.A., DNB NOR BANK ASA and ROYAL BANK OF CANADA
 
as Co-Syndication Agents
 


 
$500,000,000
 


 
WELLS FARGO SECURITIES, LLC, CITIBANK, N.A.,
DNB NOR MARKETS, INC. and RBC CAPITAL MARKETS
as Co-Lead Arrangers and Joint Bookrunners






 

HOUSTON\3803895
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
 

Article I
DEFINITIONS AND ACCOUNTING TERMS 
1

 
 
1.1
Certain Defined Terms 
1

 
1.2
Accounting Terms; Changes in GAAP 
17

 
1.3
Classes and Types of Advances 
17

 
1.4
Other Interpretive Provisions 
17

 
Article II
CREDIT FACILITIES 
18

 
 
2.1
Commitments 
18

 
2.2
Evidence of Indebtedness 
20

 
2.3
Letters of Credit 
20

 
2.4
Swingline Advances 
25

 
2.5
Borrowings; Procedures and Limitations 
27

 
2.6
Prepayments 
30

 
2.7
Repayment 
31

 
2.8
Fees 
31

 
2.9
Interest 
32

 
2.10
Illegality 
33

 
2.11
Breakage Costs 
33

 
2.12
Increased Costs 
34

 
2.13
Payments and Computations 
35

 
2.14
Taxes 
37

 
2.15
Mitigation Obligations; Replacement of Lenders 
39

 
2.16
Defaulting Lenders 
40

 
Article III
CONDITIONS PRECEDENT 
42

 
 
3.1
Conditions Precedent to Closing Date 
42

 
3.2
Conditions Precedent to Each Credit Extension 
44

 
Article IV
REPRESENTATIONS AND WARRANTIES 
44

 
 
4.1
Organization 
44

 
4.2
Authorization 
44

 
4.3
Enforceability 
45

 
4.4
Financial Condition 
45

 
4.5
Ownership and Liens 
45

 
4.6
True and Complete Disclosure 
45

 
4.7
Litigation 
45

 
4.8
Compliance with Agreements 
46

 
4.9
Pension Plans 
46

 
4.10
Environmental Condition 
46

 
4.11
Material Subsidiaries 
47

 
4.12
Investment Company Act 
47

 
4.13
Taxes 
47

 
4.14
Permits, Licenses, etc 
47

 
4.15
Use of Proceeds 
47

 
4.16
Condition of Property; Casualties 
48

 
4.17
Insurance 
48

 
4.18
Foreign Assets Control Regulations, etc 
48

 
4.19
Obligations Pari Passu 
48

 
Article V
AFFIRMATIVE COVENANTS 
49

 
 
5.1
Organization 
49

 
5.2
Reporting 
49

 
5.3
Insurance 
52

 
5.4
Compliance with Laws 
52

 
5.5
Taxes 
52

 
5.6
Additional Guarantors 
52

 
5.7
Records; Inspection 
52

 
5.8
Maintenance of Property 
53

 
Article VI
NEGATIVE COVENANTS 
53

 
 
6.1
Debt 
53

 
6.2
Liens 
53

 
6.3
[Reserved] 
55

 
6.4
Acquisitions 
55

 
6.5
Burdensome Agreements 
55

 
6.6
Use of Proceeds; Use of Letters of Credit 
55

 
6.7
Corporate Actions; Fundamental Changes 
55

 
6.8
Sale of Assets 
56

 
6.9
[Reserved] 
56

 
6.10
Affiliate Transactions 
56

 
6.11
Line of Business 
56

 
6.12
Compliance with ERISA 
56

 
6.13
Limitation on Accounting Changes or Changes in Fiscal Periods 
57

 
6.14
Hedging Arrangements 
57

 
6.15
Debt to Capitalization Ratio 
57

 
Article VII
DEFAULT AND REMEDIES 
57

 
 
7.1
Events of Default 
57

 
7.2
Optional Acceleration of Maturity 
59

 
7.3
Automatic Acceleration of Maturity 
59

 
7.4
Set-off 
60

 
7.5
Remedies Cumulative, No Waiver 
60

 
7.6
Application of Payments 
60

 
Article VIII
THE ADMINISTRATIVE AGENT AND ISSUING LENDERs 
61

 
 
8.1
Appointment and Authority 
61

 
8.2
Rights as a Lender 
61

 
8.3
Exculpatory Provisions 
62

 
8.4
Reliance by Administrative Agent and the Issuing Lenders 
62

 
8.5
Delegation of Duties 
63

 
8.6
Resignation of Administrative Agent or Issuing Lender 
63

 
8.7
Non-Reliance on Administrative Agent and Other Lenders 
63

 
8.8
No Other Duties, etc 
64

 
Article IX
MISCELLANEOUS 
64

 
 
9.1
Expenses; Indemnity; Damage Waiver 
64

 
9.2
Waivers and Amendments 
66

 
9.3
Severability 
67

 
9.4
Survival of Representations and Obligations 
67

 
9.5
Successors and Assigns Generally 
67

 
9.6
Lender Assignments and Participations 
68

 
9.7
Notices, Etc 
71

 
9.8
Confidentiality 
72

 
9.9
[Reserved] 
72

 
9.10
Usury Not Intended 
72

 
9.11
Usury Recapture 
73

 
9.12
Payments Set Aside 
73

 
9.13
Governing Law; Submission to Jurisdiction 
73

 
9.14
Execution 
74

 
9.15
Waiver of Jury 
74

 
9.16
USA PATRIOT ACT Notice 
75

 
9.17
No Fiduciary Duty 
75





EXHIBITS:
 
Exhibit A                      -           Assignment and Acceptance
Exhibit B                      -           Compliance Certificate
Exhibit C                      -           Guaranty
Exhibit D                      -           Notice of Borrowing
Exhibit E                      -           Notice of Conversion or Continuance


SCHEDULES:
 
Schedule I                      –           Pricing Schedule
Schedule II                      –           Revolving Commitments
Schedule III                      –           Existing Letters of Credit
Schedule IV                      –           Notice Information
Schedule 4.11                                –           Material Subsidiaries
Schedule 6.1                      –           Existing Debt
Schedule 6.2                      –           Existing Liens





--
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of September 16, 2010 ("Agreement") is among (a)
Rowan Companies, Inc., a Delaware corporation ("Borrower"), (b) the Lenders (as
defined below), and (c) Wells Fargo Bank, National Association, as Swingline
Lender, an Issuing Lender, and as the Administrative Agent (each as defined
below) for the Lenders.
 
The parties hereto hereby agree as follows:
 
ARTICLE I                      
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.1 Certain Defined Terms.  As used in this Agreement (including in the
introduction), the defined terms set forth in the recitals above shall have the
meanings set forth above and the following terms shall have the following
meanings:
 
"2009 Notes" means the $500,000,000 aggregate principal amount of the Borrower's
7.875% Senior Notes due 2019 issued pursuant to the Indenture (together with any
notes of such series issued in substitution or exchange therefor).
 
"2010 Notes" means the $400,000,000 aggregate principal amount of the Borrower's
5.0% Senior Notes due 2017 issued pursuant to the Indenture (together with any
notes of such series issued in substitution or exchange therefor).
 
"Acquisition" means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or the
Equity Interests of a Person.
 
"Additional Revolving Lender" shall have the meaning assigned to such term in
Section 2.1(d)(i).
 
"Additional Notes" means any senior unsecured notes of one or more series (other
than the 2009 Notes and the 2010 Notes) issued by the Borrower from time to time
pursuant to the Indenture, together with any notes issued in substitution or
exchange therefor pursuant to the Indenture.
 
"Adjusted Base Rate" means, for any day, a fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of the Federal Funds Rate in effect on such day plus 0.5% and (c)
the Eurodollar Rate in effect on such day (or if such day is not a Business Day,
the immediately preceding Business Day) for a deposit in Dollars with a maturity
of one month plus 1.0% per annum.  Any change in the Adjusted Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate.
 
"Administrative Agent" means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent appointed pursuant to
Section 8.6.
 
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
"Advance" means a Revolving Advance or a Swingline Advance.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
           "Aggregate Letter of Credit Sublimit" means $150,000,000.
 
           "Applicable Margin" means, at any time, with respect to each Type and
Class of Advance, the Letters of Credit and the Commitment Fees, the percentage
rate per annum which is applicable at such time with respect to such Advance,
Letter of Credit or Commitment Fee as set forth in Schedule I.
 
"Applicable Percentage" means, at any time, with respect to any Revolving
Lender, subject to any adjustment as provided in Section 2.16(a)(iv), the
percentage of the aggregate Revolving Commitments represented by such Lender's
Revolving Commitment at such time, provided that if the Revolving Commitments
have terminated, the Applicable Percentages of the Revolving Lenders shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Arrangers" means Wells Fargo Securities LLC, Citibank, N.A.,
 
DnB NOR Markets, Inc. and RBC Capital Markets, each in their capacities as
co-lead arranger and joint bookrunner.
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Acceptance" means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A or any other form approved by the
Administrative Agent that complies with Section 9.6.
 
"Base Rate Advance" means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).
 
"Borrowing" means a borrowing consisting of simultaneous Revolving Advances of
the same Type made by the Lenders pursuant to Section 2.1(a) or Converted by
each Lender to Revolving Advances of a different Type pursuant to Section
2.5(b).
 
"Business Day" means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, New York, North Carolina or Texas and (b) if the
applicable Business Day relates to any Eurodollar Advances, on which dealings
are carried on by commercial banks in the London interbank market.
 
"Capital Leases" means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
 
"Cash Collateral Account" means a special cash collateral account pledged to the
Administrative Agent for the benefit of the Issuing Lenders containing cash
deposited pursuant to the terms hereof to be maintained with the Administrative
Agent in accordance with Section 2.3(g).
 
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders, as collateral for
the Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders (which documentation is hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means any Lender or any Affiliate of a Lender that is a
counterparty to a Cash Management Agreement with the Borrower or any Subsidiary
thereof.
 
"Cash Management Bank Obligations" means all obligations of the Borrower or any
Subsidiary thereof arising from time to time under any Cash Management Agreement
with a Cash Management Bank; provided that if such Cash Management Bank ceases
to be a Lender or an Affiliate of a Lender hereunder, the Cash Management Bank
Obligations owed to such Cash Management Bank shall cease to be Cash Management
Bank Obligations and shall no longer be secured or guaranteed under any Credit
Document.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.
 
"Change in Control" means the occurrence of any of the following events: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, for purposes of this Agreement and to the extent permitted by
applicable Laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement.
 
"Class" has the meaning set forth in Section 1.3.
 
"Closing Date" means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.
 
"Code" means the Internal Revenue Code of 1986, any successor statute and the
rules, regulations and published interpretations thereof.
 
"Commitment Fee" means the fees required under Section 2.8(a).
 
"Compliance Certificate" means a compliance certificate executed by a senior
financial officer of the Borrower in substantially the same form as Exhibit B.
 
           "Contingent Debt" means, with respect to any Person, without
duplication, any contingent liabilities, obligations or indebtedness of such
Person (other than endorsements in the ordinary course of business of negotiable
instruments for deposit or collection), including (a) any obligations or similar
undertakings to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation to purchase any such
Debt or any Property constituting security therefor, to advance or provide funds
or other support for the payment or purchase of any such Debt or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including keep well agreements, maintenance agreements, comfort letters or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, to lease or purchase Property, securities or
services primarily for the purpose of assuring the holder of such Indebtedness,
or otherwise to assure or hold harmless the holder of such Debt against loss in
respect thereof, (b) obligations to indemnify other Persons against liability or
loss, to the extent not arising in the ordinary course of business, and (c)
warranty obligations and other contractually assumed obligations, to the extent
not arising in the ordinary course of business.
 
"Continue", "Continuation", and "Continued" each refers to a continuation of
Eurodollar Advances for an additional Interest Period upon the expiration of the
Interest Period then in effect for such Advances.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.
 
"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5(b).
 
"Credit Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Fee Letter, and each other agreement, instrument,
or document executed at any time in connection with this Agreement.
 
"Credit Extension" means an Advance or a Letter of Credit Extension.
 
           "Credit Parties" means the Borrower and the Guarantors.
 
"Debt" means, for any Person, without duplication:  (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt, accrued compensation, claims, taxes and related obligations incurred
in the ordinary course of business on customary terms) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Debt of others secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on, or payable out of the proceeds of production from, Property owed by such
Person, whether or not the obligation secured thereby have been assumed (to the
extent of the fair market value of such Property), (g) all Contingent Debt of
such Person with respect to Debt of another Person, (h) the principal portion of
all obligations of such Person under Capital Leases, (i) all net obligations of
such Person under Hedging Arrangements, (j) the maximum amount of all standby
letters of credit issued or bankers' acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Equity Interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, repurchase,
redemption or other acceleration any time during the period ending on the term
of the Agreement, (l) the principal portion of all obligations of such Person
under Synthetic Leases, and (m) the Debt of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for the payment of
such Debt.
 
"Debtor Relief Laws" means (a) the Bankruptcy Code of the United States, and (b)
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
"Debt to Capitalization Ratio" means, as of the end of any fiscal quarter, the
ratio (expressed as a percentage) of (a) all Funded Debt to (b) the sum of (i)
all Funded Debt plus (ii) the consolidated Net Worth of the Borrower, each as of
the last day of such fiscal quarter.
 
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
 
"Defaulting Lender" means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent or the Issuing Lender in each case,
acting reasonably and in good faith:
 
           (a)           has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit, within three (3) Business Days of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute;
 
           (b)           has notified the Borrower, the Administrative Agent,
the Issuing Lender or any Lender that it does not intend to comply with its
funding obligations hereunder or under other agreements generally in which it
commits to extend credit, has made a public statement to that effect with
respect to its respective funding obligations hereunder or under other
agreements in which it commits to extend credit or has defaulted generally on
its funding obligations under other agreements in which it commits to extend
credit, in each case, unless such obligation is the subject of a good faith
dispute;
 
           (c)           has failed, within three (3) Business Days after
request by the Borrower, the Administrative Agent or the Issuing Lender (such
request being based upon a reasonable, good-faith belief that such Lender is or
will be in default with respect to its funding obligations hereunder), to
confirm in a manner satisfactory to the Administrative Agent or the Issuing
Lender, as applicable, that it will comply with its funding obligations, unless
such obligation is the subject of a good faith dispute; or
 
           (d)           has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
The Administrative Agent shall promptly notify in writing the Borrower and the
Lenders of any determination that a Lender has become a Defaulting Lender.
 
"Default Rate" means, with respect to the Revolving Credit Facility, (a) except
as provided in (b) or (c) below, when used with respect to Obligations other
than letter of credit fees, an interest rate equal to the sum of (i) the
Adjusted Base Rate plus (ii) the Applicable Margin, if any, applicable to Base
Rate Advances for the Revolving Credit Facility plus (iii) 2% per annum; (b)
with respect to any Eurodollar Advance, an interest rate equal to the sum of (i)
the Eurodollar Rate plus (ii) the Applicable Margin, if any, applicable to
Eurodollar Rate Advances for the Revolving Credit Facility plus (iii) 2% per
annum, and (c) when used with respect to letter of credit fees, a rate equal to
the Applicable Margin, if any, applicable to Eurodollar Rate Advances for the
Revolving Credit Facility plus 2% per annum.
 
"Dollars" and "$" means lawful money of the United States.
 
"Domestic Subsidiary" means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.
 
"EBITDA" means, without duplication, for the Borrower and its consolidated
Subsidiaries, the sum of (a) its  Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, income taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains, and excluding any results of
discontinued operations, in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.
 
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person).
 
"Environment" or "Environmental" shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
 
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
 
"Environmental Law" means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.
 
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
 
"ERISA Liabilities" means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
under paragraphs 36 and 70 of Statement of Financial Accounting Standards No.
87, as such Statement may from time to time be amended, modified or
supplemented, or under any successor statement issued in replacement thereof.
 
"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
 
"Eurodollar Advance" means an Advance that bears interest based upon the
Eurodollar Rate.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
 
"Eurodollar Rate" means, for the Interest Period for each Eurodollar Advance
comprising the same Borrowing, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/100 of 1%) equal to (a) the applicable British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) appearing on the Reuters
"LIBOR01" screen (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
as of 11:00 a.m. (London, England time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
and (b) if the rate as determined under clause (a) is not available at such time
for any reason, then the applicable Eurodollar Rate for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which the Administrative Agent or one of its affiliate banks offers
to place deposits in Dollars for delivery on the first day of such Interest
Period with first class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period in the amount of $5,000,000 and having a maturity equal to such
Interest Period.
 
"Event of Default" has the meaning specified in Section 7.1.
 
"Excluded Taxes" means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Credit Party
hereunder, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Credit Party is
located and (c) except as provided in the following sentence, in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.15), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.14(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.14.  Notwithstanding anything to the
contrary contained in this definition, "Excluded Taxes" shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Subsidiary to any Lender Party hereunder or under any other Credit
Document, provided that such Lender, the Administrative Agent and such Issuing
Lender shall have complied with Section 2.14(e).
 
"Existing Credit Facility" means that certain Credit Agreement, dated as of June
23, 2008, by and among the Borrower, the lenders party thereto, Wells Fargo, as
administrative agent, and the other agents party thereto, as amended,
supplemented or otherwise modified by that certain First Amendment to Credit
Agreement dated as of July 17, 2009.
 
"Existing Letters of Credit" means the letters of credit issued under the
Existing Credit Facility and set forth on Schedule III.
 
"Federal Funds Rate" means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent (in its individual capacity) on
such day on such transactions as determined by the Administrative Agent.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
 
"Fee Letter" means that certain fee letter dated August 18, 2010 between the
Borrower and Wells Fargo.
 
"Financial Statements" means, for any period, the consolidated financial
statements of the Borrower and its consolidated Subsidiaries, including
statements of income and cash flow for such period as well as a balance sheet as
of the end of such period, and accompanying footnotes, all prepared in
accordance with GAAP.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Foreign Subsidiary" means any Subsidiary of a Person that is not a Domestic
Subsidiary.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender or Potential
Defaulting Lender, with respect to any Issuing Lender, (a) such Defaulting
Lender's Applicable Percentage (determined, for the avoidance of doubt, without
giving effect to any adjustment provided for in Section 2.16(a)(iv)) of the
outstanding Letter of Credit Exposure with respect to Letters of Credit issued
by such Issuing Lender less (b) any portion of the amount calculated under
clause (a) above the risk participation with respect to which has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"Funded Debt" means all Debt of the Borrower and its consolidated Subsidiaries
of the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l)
and (m) of the definition of "Debt" (but with respect to Debt described such
clauses (f) and (g), only to the extent such Debt relates to the types of other
Debt described in this definition and excluding any intercompany Debt of the
Borrower and its Subsidiaries).
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Guarantors" means any Person that now or hereafter executes a Guaranty or a
joinder or supplement to a Guaranty.
 
"Guaranty" means a guaranty substantially in the form of Exhibit C made by the
Material Subsidiaries of the Borrower party thereto from time to time in favor
of the Administrative Agent for the benefit of the Lender Parties.
 
"Hazardous Substance" means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.
 
"Hazardous Waste" means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.
 
"Hedging Arrangement" means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
 
"Hedge Counterparty" means any Lender or any Affiliate thereof that is party to
a Hedging Arrangement with any Credit Party.
 
"Increase Date" means the effective date of a Revolving Facility Increase as
provided in Section 2.1(d).
 
"Increasing Revolving Lender" shall have the meaning assigned to such term in
Section 2.1(d)(i).
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 9.1.
 
"Indenture" means the Indenture dated as of July 21, 2009 between the Borrower
and U.S. Bank National Association, as trustee, as supplemented by the First
Supplemental Indenture dated as of July 21, 2009, the Second Supplemental
Indenture dated as of August 30, 2010, and as the same may be further amended,
modified or supplemented from time to time as permitted by this Agreement.
 
"Interest Expense" means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, all as
determined in conformity with GAAP.
 
"Interest Period" means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.5, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.5.  The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may select, provided that:
 
(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
 
(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
 
(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
 
(d) the Borrower may not select any Interest Period for any Revolving Advance
that ends after the Revolving Credit Maturity Date.
 
"Issuing Lender" means Wells Fargo, Citibank, N.A., DnB Nor Bank ASA, Royal Bank
of Canada and any other Lender designated in writing to the Administrative Agent
by the Borrower (and consented to by such Lender) as an issuer of Letters of
Credit, each in their respective capacity as an issuer of Letters of Credit
hereunder.
 
"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.
 
"Lender Parties" means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.
 
"Lenders" means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.1(d) (other than any such Person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to Sections
2.15 or 2.16).  Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Letter of Credit" means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Borrower or any Subsidiary thereof
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and such Issuing Lender and shall include the Existing Letters of
Credit.
 
"Letter of Credit Application" means the applicable Issuing Lender's standard
form letter of credit application for standby or commercial letters of credit
which has been executed by the Borrower and accepted by such Issuing Lender in
connection with the issuance of a Letter of Credit.
 
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.
 
"Letter of Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.
 
"Letter of Credit Exposure" means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all of the Borrower's
payment obligations under drawn Letters of Credit.
 
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.
 
"Letter of Credit Sublimit" means, with respect to any Issuing Lender at any
time, an amount equal to the Aggregate Letter of Credit Sublimit divided by the
total number of Issuing Lenders at such time.
 
"Lien" means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
 
"Majority Lenders" means, as of the date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate principal amount of the Advances and
participations in the Letters of Credit at such time plus (b) the unused
Revolving Commitments at such time; provided that, subject to Section 9.2, the
Revolving Commitments, Advances and participations in the Letters of Credit of
each Defaulting Lender shall be excluded for purposes of making a determination
of Majority Lenders.
 
"Material Adverse Change" means a material adverse change (a) in the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement, any Note, the Guaranty or any of the other
material Credit Documents or the rights, benefits or remedies of any Lender
Party under this Agreement, any Note, the Guaranty or any of the other material
Credit Documents; or (c) on the ability of the Borrower or the Credit Parties
taken as a whole to perform its or their obligations under this Agreement, any
Note, the Guaranty or any other material Credit Document.
 
"Material Subsidiary" means, as of a determination date, any Domestic Subsidiary
whose (a) EBITDA for the immediately preceding fiscal quarter as determined in
accordance with GAAP, or (b) book value of total assets as established in
accordance with GAAP, is equal to or greater than 5% of any of the Borrower's
(i) consolidated EBITDA for the immediately preceding fiscal quarter as
determined in accordance with GAAP or (ii) consolidated book value of total
assets as established in accordance with GAAP, respectively, and in each case as
reflected in the Financial Statements covering such immediately preceding fiscal
quarter and delivered to the Administrative Agent and the Lenders pursuant to
the terms hereof.
 
"Maximum Rate" means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.
 
"Net Income" means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items and (b) the cumulative
effect of any change in GAAP.
 
"Net Worth" means as of the date of its determination, consolidated
shareholders' equity of the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP.
 
"Non-Guarantor Subsidiary" means any Subsidiary that is not Credit Party.
 
"Nonordinary Course Asset Sales" means, any sales, conveyances, or other
transfers of Property made by the Borrower or any Subsidiary (a) of any division
of the Borrower or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Borrower or any other Subsidiary or (c) of any assets of the Borrower or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.
 
"Note Documents" means the Senior Unsecured Notes, the Indenture and each other
agreement, instrument, or document executed at any time in connection with the
Senior Unsecured Notes.
 
"Notes" means the Revolving Notes and the Swingline Note.
 
"Notice of Borrowing" means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.
 
"Notice of Continuation or Conversion" means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E or
such other form as shall be reasonably approved by the Administrative Agent.
 
"Obligations" means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender Party under this Agreement and the Credit Documents, including, the
Letter of Credit Obligations, any Hedging Arrangement with a Hedge Counterparty
but only while such Person (or in the case of its Affiliate, the Person
affiliated therewith) is a Lender hereunder, Cash Management Obligations, all
interest and fees that accrue after the commencement by or against any Credit
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and any increases, extensions, and
rearrangements of any of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
"Overnight Rate" means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
 
"Participant" has the meaning assigned to such term in Section 9.6.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Person" means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.
 
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
 
"Potential Defaulting Lender" means, at any time, a Lender that has, or whose
parent company has, a non-investment grade rating from Moody's or S&P or another
nationally recognized rating agency.  Any determination that a Lender is a
Potential Defaulting Lender will be made by the Administrative Agent in its sole
discretion acting reasonably and in good faith.
 
"Prime Rate" means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by the  Administrative Agent
to its customers.
 
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
"Register" has the meaning set forth in Section 9.6(b).
 
"Regulations T, U, X and D" means Regulations T, U, X and D of the Federal
Reserve Board, as each is from time to time in effect, and all official rulings
and interpretations thereunder or thereof.
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person's Affiliates.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
 
"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party.
 
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term "Restricted Payment" shall not
include any dividend or distribution payable solely in Equity Interests of such
Person, or warrants, options or other rights to purchase such Equity Interests.
 
"Revolving Advance" means an advance by a Lender to the Borrower as a part of a
Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate Advance or
a Eurodollar Advance.
 
"Revolving Commitment" means, as to each Revolving Lender, its obligation to (a)
make Revolving Advances to the Borrower pursuant to Section 2.1(a), (b) purchase
participations in Letters of Credit pursuant to Section 2.3 and (c) purchase
participations in Swingline Advances pursuant to Section 2.5, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Revolving Lender's name on Schedule II as its Revolving
Commitment or in the Assignment and Acceptance or any agreement referred to in
Section 2.1(d), pursuant to which such Revolving Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The initial aggregate amount of Revolving Commitments as
of the Closing Date is $500,000,000.
 
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Lenders' Revolving Commitments at such time.
 
"Revolving Credit Maturity Date" means the earlier of (a) June 30, 2016, and (b)
the earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(c) or Article VII.
 
"Revolving Facility Increase" has the meaning set forth in Section 2.1(d)(i).
 
"Revolving Lender" means any Lender that has a Revolving Commitment or holds a
Revolving Advance or participation in any Letter of Credit.
 
"Revolving Note" means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender's Revolving Commitment, in the form
provided by the Administrative Agent and acceptable to the Borrower.
 
"Revolving Outstanding Amount" means, as of any date of determination, the sum
of (a) the aggregate outstanding principal amount of all Revolving Advances plus
(b) the Letter of Credit Exposure plus (c) the aggregate outstanding amount of
all Swingline Advances.
 
"Same Day Funds" means immediately available funds.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"S&P" means Standard & Poor's Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
"Senior Unsecured Notes" means the 2009 Notes, the 2010 Notes and any Additional
Notes.
 
"Solvent" means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, and (d) such Person is not engaged in, a business or
a transaction for which such Person's Property would constitute unreasonably
small capital.
 
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors'
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or
Subsidiaries of the Borrower.
 
"Swingline Advance" means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.
 
"Swingline Lender" means Wells Fargo.
 
"Swingline Note" means the promissory note made by the Borrower payable to the
order of the Swingline Lender in the form provided by the Administrative Agent
and acceptable to the Borrower.
 
"Swingline Payment Date" means the last Business Day of each calendar month.
 
"Swingline Sublimit" means $50,000,000.
 
"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Termination Event" means (a) a Reportable Event with respect to a Plan, (b) 
the withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a "substantial employer" as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.  Notwithstanding the foregoing, a standard termination of a Plan under
Section 4041(b) of ERISA (including the filing of a notice of intent to
terminate) shall not constitute a Termination Event.
 
"Transactions" means, collectively, (a) the entering by the Credit Parties into
Credit Documents to which they are to be a party and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.
 
"Type" has the meaning set forth in Section 1.3.
 
"United States" means the United States of America.
 
"Voting Securities" means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.
 
"Wells Fargo" means Wells Fargo Bank, National Association.
 
1.2 Accounting Terms; Changes in GAAP.
 
(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent Financial
Statements delivered pursuant to Section 5.2.
 
(b) Unless otherwise indicated, all Financial Statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP.
 
1.3 Classes and Types of Advances.  Advances are distinguished by "Class" and
"Type".  The "Class", when used in reference to any Advance, refers to whether
such Advance, or the Advances comprising such Borrowing are Revolving Advances
or Swingline Advances.  The "Type" of an Advance refers to the determination
whether such Advance is a Eurodollar Advance or a Base Rate Advance.
 
1.4 Other Interpretive Provisions.  With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference to any Person shall be construed to include such Person's successors
and assigns, (iii) the words "herein," "hereof" and "hereunder," and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.
 
ARTICLE II                                
 
CREDIT FACILITIES
 
2.1 Commitments.
 
(a) Revolving Commitment.  Each Revolving Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Maturity Date in an aggregate principal
amount not to exceed, at any time, such Revolving Lender's Revolving Commitment;
provided that after giving effect to any Borrowing, the Revolving Outstanding
Amount shall not exceed the aggregate Revolving Commitments in effect at such
time.  Within the limits of each Revolving Lender's Revolving Commitment, the
Borrower may from time to time borrow, prepay pursuant to Section 2.6, and
reborrow under this Section 2.1(a).
 
(b) [Reserved].
 
(c) Reduction of Commitments.  The Borrower shall have the right, upon at least
three Business Days' irrevocable notice to the Administrative Agent (or such
later time as may be reasonable acceptable to the Administrative Agent), to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in the aggregate
amount of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof.  Any reduction or termination of the Revolving Commitments pursuant to
this Section shall be permanent, with no obligation of the Revolving Lenders to
reinstate such Revolving Commitments, and the Commitment Fees shall thereafter
be computed on the basis of the Revolving Commitments, as so reduced.  To the
extent that a Revolving Commitment reduction would result in the Revolving
Outstanding Amount exceeding the aggregate Revolving Commitments, the Borrower
shall reduce the Revolving Outstanding Amount such that after giving effect to
such reduction such excess has been eliminated.  Such reductions shall be made
to the extent necessary by first prepaying the Revolving Advances outstanding at
such time, and second depositing in the Cash Collateral Account an amount of
cash equal to 100% of the remaining excess to be held by the Administrative
Agent as collateral and applied to satisfy drawings under Letters of Credit as
they occur.  If after giving effect to any reduction of the Revolving
Commitments under this Section, either the Aggregate Letter of Credit Sublimit
or the Swingline Sublimit exceeds the aggregate Revolving Commitments as so
reduced, the Aggregate Letter of Credit Sublimit, the Swingline Sublimit or
both, as the case may be, shall be automatically reduced by the amount of such
excess.
 
(d) Increase in Commitments.
 
(i) Increase in Revolving Commitments.  At any time prior to the Revolving
Credit Maturity Date, the Borrower may effectuate up to three separate increases
in the aggregate Revolving Commitments (each such increase being a "Revolving
Facility Increase"), by designating either one or more of the existing Revolving
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Revolving Facility Increase) or one or more
other banks or other financial institutions (reasonably acceptable to the
Administrative Agent, the Issuing Lenders and the Swingline Lender) that at the
time agree, in the case of any such bank or financial institution that is an
existing Revolving Lender to increase its Revolving Commitment as such Lender
shall so select (an "Increasing Revolving Lender") and, in the case of any other
such bank or financial institution (an "Additional Revolving Lender"), to become
a party to this Agreement; provided, however, that (A) each such Revolving
Facility Increase shall be at least $25,000,000, (B) the aggregate amount of all
Revolving Facility Increases shall not exceed $250,000,000, and (C) except as
otherwise provided below, all Revolving Commitments and Revolving Advances
provided pursuant to a Revolving Facility Increase shall be available on the
same terms as those applicable to the existing Revolving Commitments and
Revolving Advances.  The sum of the increases in the Revolving Commitments of
the Increasing Revolving Lenders plus the Revolving Commitments of the
Additional Revolving Lenders upon giving effect to a Revolving Facility Increase
shall not, in the aggregate, exceed the amount of such Revolving Facility
Increase.  The Borrower shall provide prompt notice of any proposed Revolving
Facility Increase pursuant to this clause (d)(i) to the Administrative Agent and
the Lenders.  This Section 2.1(d)(i) shall not be construed to create any
obligation on any of the Administrative Agent or any of the Lenders to advance
or to commit to advance any credit to the Borrower or to arrange for any other
Person to advance or to commit to advance any credit to the Borrower.
 
(ii) Procedure.  A Revolving Facility Increase shall become effective upon (A)
the receipt by the Administrative Agent of (1) an agreement in form and
substance reasonably satisfactory to the Administrative Agent signed by the
Borrower, each Increasing Revolving Lender and each Additional Revolving Lender,
setting forth the Revolving Commitments, if any, of each such Lender and setting
forth the agreement of each Additional Revolving Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof binding
upon each Lender, and (3) such evidence of appropriate authorization on the part
of the Borrower with respect to such Revolving Facility Increase as the
Administrative Agent may reasonably request, (B) a certificate of a Responsible
Officer of the Borrower stating that, both before and after giving effect to
such Revolving Facility Increase, no Default has occurred and is continuing, and
that all representations and warranties made by the Borrower in this Agreement
are true and correct in all material respects (provided that to the extent any
representation and warranty is qualified as to "Material Adverse Change" or
otherwise as to "materiality", such representation and warranty is true and
correct in all respects), unless such representation or warranty relates to an
earlier date in which case it remains true and correct as of such earlier date,
and the representations and warranties contained in subsections (a) and (b) of
Section 4.4 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.2, and (2) the
funding by each Increasing Revolving Lender and Additional Revolving Lender of
the Advances to be made by each such Lender to effect the prepayment requirement
set forth in Section 2.6(b)(ii).  Notwithstanding any provision contained herein
to the contrary, from and after the date of any Revolving Facility Increase, all
calculations and payments of interest on the Advances shall take into account
the actual Revolving Commitment of each Lender and the principal amount
outstanding of each Advance made by such Lender during the relevant period of
time.
 
(iii) Commitment Increases Generally.  If the margin above the Eurodollar Rate
on any Revolving Facility Increase exceeds the Applicable Margin on the
Revolving Credit Facility (the amount of such excess being referred to herein as
the "Yield Differential"), then the Applicable Margin then in effect for the
Revolving Credit Facility shall automatically be increased by the Yield
Differential, effective upon the effectiveness of such Revolving Facility
Increase.
 
2.2 Evidence of Indebtedness.  The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent.  The accounts or records maintained by the
Administrative Agent and the Lenders shall be conclusive absent manifest error
of the amount of the Advances made by such Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note which shall evidence such
Lender's Advances to the Borrower in addition to such accounts or records.  Each
Lender may attach schedules to such Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Advances and payments with
respect thereto.
 
2.3 Letters of Credit.
 
(a) Commitment for Letters of Credit.  Subject to the terms and conditions set
forth in this Agreement and in reliance upon the agreements of the Revolving
Lenders set forth in this Section, each Issuing Lender agrees to, from time to
time on any Business Day during the period from the Closing Date until the
Revolving Credit Maturity Date, issue, increase or extend the expiration date
of, the Letters of Credit for the account of the Borrower or any Subsidiary
thereof.
 
(b) Limitations.  Notwithstanding the foregoing, no Letter of Credit will be
issued, increased, or extended:
 
(i) (A) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the Aggregate Letter of Credit Sublimit or (B) if such
issuance, increase, or extension would cause the Letter of Credit Exposure with
respect to Letters of Credit issued by any Issuing Lender to exceed the Letter
of Credit Sublimit applicable to such Issuing Lender (unless such Issuing Lender
otherwise consents in its sole discretion);
 
(ii) if such issuance, increase, or extension would cause the Revolving
Outstanding Amount to exceed the aggregate Revolving Commitments;
 
(iii) unless such Letter of Credit has an expiration date not later than five
Business Days prior to the Revolving Credit Maturity Date;
 
(iv) unless such Letter of Credit is a standby or commercial letter of credit
not supporting the repayment of indebtedness for borrowed money of any Person;
 
(v) unless such Letter of Credit is in form and substance acceptable to such
Issuing Lender in its sole discretion;
 
(vi) unless the Borrower has delivered to such Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;
 
(vii) unless such Letter of Credit is (A) governed by the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor to such publication, in case of a
commercial letter of credit and (B) the International Standby Practices 1998
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance), in case of
standby letter of credit; and
 
(viii) if any Revolving Lender is at such time a Defaulting Lender or Potential
Defaulting Lender; unless the applicable Issuing Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
Issuing Lender (in its sole discretion) with the Borrower or such Revolving
Lender to eliminate such Issuing Lender's actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to such Defaulting
Lender or Potential Defaulting Lender.
 
(c) Requesting Letters of Credit.  Each Letter of Credit Extension shall be made
pursuant to a Letter of Credit Application, or if applicable, amendments to such
Letter of Credit Applications, given by the Borrower to the Administrative Agent
for the benefit of the applicable Issuing Lender by telecopy or in writing not
later than 2:00 p.m. (Houston, Texas, time) on the third Business Day before the
proposed date of the Letter of Credit Extension (or such later time as may be
acceptable to such Issuing Lender in its sole discretion).  Each Letter of
Credit Application, or if applicable, amendments to such Letter of Credit
Applications, shall be fully completed and shall specify the information
required therein.  Each Letter of Credit Application, or if applicable,
amendments to such Letter of Credit Applications, shall be irrevocable and
binding on the Borrower.  Subject to the terms and conditions hereof, the
applicable Issuing Lender shall on the date of such Letter of Credit Extension,
make such Letter of Credit Extension to the beneficiary of such Letter of
Credit.
 
(d) Reimbursements for Letters of Credit; Funding of Participations.  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit with the accompanying documentation required
thereby, an Issuing Lender shall notify the Administrative Agent thereof.  No
later than 2:00 p.m. (Houston, Texas, time) on the date of any payment to be
made by the applicable Issuing Lender under a Letter of Credit, the Borrower
agrees to pay to such Issuing Lender an amount equal to any amount paid by such
Issuing Lender under or in respect of such Letter of Credit.  In the event an
Issuing Lender makes a payment pursuant to a request for draw presented under a
Letter of Credit and such payment is not promptly reimbursed by the Borrower as
required herein, such Issuing Lender shall give notice of such payment to the
Administrative Agent. In such event, the Borrower shall be deemed to have
requested a Borrowing consisting of Base Rate Advances (notwithstanding any
minimum size or increment limitations on individual Revolving Advances).  Each
Revolving Lender (including the Revolving Lender acting as an Issuing Lender)
shall, upon notice from the Administrative Agent that the Borrower has requested
or is deemed to have requested a Revolving Advance pursuant to Section 2.5 and
regardless of whether such notice complies with Section 2.5, make in Same Day
Funds available to the Administrative Agent for the account of such Issuing
Lender in an amount equal to such Revolving Lender's Applicable Percentage of
the amount of such Revolving Advance not later than 1:00 p.m. (Houston, Texas,
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon each Revolving Lender that so makes Same Day Funds available shall be
deemed to have made a Base Rate Advance under to the Borrower in such
amount.  If for any reason any payment pursuant to a request for draw presented
under a Letter of Credit is not refinanced by a Borrowing in accordance with
this Section 2.3(d), the Issuing Lender shall be deemed to have requested that
each of the applicable Revolving Lenders fund its risk participation in the
relevant Letter of Credit Obligations and each such Revolving Lender's payment
to the Administrative Agent for the account of the Issuing Lender pursuant to
this Section 2.3(d) shall be deemed payment in respect of such
participation.  The Administrative Agent shall remit the funds so received to
the applicable Issuing Lender.  If any such Revolving Lender shall not have so
made such Revolving Advance or funding of its risk participation available to
the Administrative Agent pursuant to this Section 2.3, such Lender agrees to pay
interest thereon for each day from such date until the date such amount is paid
at the lesser of (A) the Overnight Rate for such day for the first three days
and thereafter the interest rate applicable to such Base Rate Advances and (B)
the Maximum Rate.  The Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Administrative Agent and the Lenders to
record and otherwise treat each payment under a Letter of Credit not immediately
reimbursed by the Borrower as a Borrowing comprised of Base Rate Advances to the
Borrower.
 
(e) Participations.  Upon the date of the issuance or increase of a Letter of
Credit (including the deemed issuance of the Existing Letters of Credit), the
applicable Issuing Lender shall be deemed to have sold to each Revolving Lender
and each Revolving Lender shall have been deemed to have purchased from such
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Revolving Lender's Applicable Percentage at such date and such sale and
purchase shall otherwise be in accordance with the terms of this Agreement.  The
Issuing Lender shall promptly notify the Administrative Agent and the
Administrative Agent shall promptly notify each such participant Revolving
Lender by telex, telephone, or telecopy of each Letter of Credit issued or
increased and the actual dollar amount of such Revolving Lender's participation
in such Letter of Credit.  Each Revolving Lender's obligation to purchase
participating interests pursuant to this Section and to reimburse the Issuing
Lenders for such Revolving Lender's Applicable Percentage of any payment under a
Letter of Credit by an Issuing Lender not reimbursed in full by the Borrower
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any of the circumstances described in paragraph (f)
below, (ii) the occurrence and continuance of a Default, (iii) an adverse change
in the financial condition of any Credit Party, (iv) any failure to meet the
conditions in Section 3.2 or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing, except for any such
circumstance, happening or event constituting or arising from gross negligence
or willful misconduct on the part of such Issuing Lender.
 
(f) Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
 
(i) any lack of validity or enforceability of any Letter of Credit Documents or
any other Credit Document;
 
(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Document or any other Credit Document;
 
(iii) the existence of any claim, counterclaim, set-off, defense or other right
which any Credit Party, any Subsidiary thereof or any other Person may have at
any time against any beneficiary or transferee of such Letter of Credit (or any
Persons for whom any such beneficiary or any such transferee may be acting), any
Issuing Lender, any Lender or any other Person, whether in connection with this
Agreement, the Transactions or in any Letter of Credit Documents or any
unrelated transaction;
 
(iv) any draft, demand, certificate, statement or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect to the extent any Issuing Lender would not be liable therefor
pursuant to the following paragraph (h);
 
(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(vi) any payment by an Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;
 
provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including those specified in Section 2.3(h).
 
(g) Cash Collateralization.
 
(i) The Borrower shall deposit into the Cash Collateral Account in accordance
with paragraph (i) below cash in an amount equal to 103% of the Letter of Credit
Exposure of all outstanding Letters of Credit, if the Revolving Commitments are
terminated pursuant to Section 2.1(c) or Article VII, on the date of such
termination.
 
(ii) If at any time that there shall exist a Defaulting Lender or Potential
Defaulting Lender, promptly upon the request of the Administrative Agent or an
Issuing Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount equal to the Fronting Exposure at the time (determined
for the avoidance of doubt, after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by any Defaulting Lender).
 
(h) Liability of Issuing Lenders.  The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its or any Credit Party's use of such Letter of Credit.  Neither an Issuing
Lender nor any of its respective officers or directors shall be liable or
responsible for:
 
(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;
 
(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or
 
(iii) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING SUCH ISSUING LENDER'S OWN NEGLIGENCE),
 
except that the Borrower shall have a claim against an Issuing Lender, and such
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Lender's
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Lender's willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit.   In
furtherance and not in limitation of the foregoing, an Issuing Lender may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
 
(i) Cash Collateral Account.
 
(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to the terms hereof, then the Borrower and the Administrative Agent
shall establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent's standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent for the benefit of the Issuing Lenders a first priority
security interest in such account and the funds therein and giving the
Administrative Agent "control" over the Cash Collateral Account as such term is
defined in the applicable Uniform  Commercial Code.  The Borrower hereby pledges
to the Administrative Agent and grants the Administrative Agent a security
interest in the Cash Collateral Account, whenever established, all funds held in
the Cash Collateral Account from time to time, and all proceeds thereof as
security for the payment of the Letter of Credit Obligations.  Except as
provided in Section 2.3(i)(ii) below, the Borrower shall have no access and no
rights of withdrawal from the Cash Collateral Account.
 
(ii) Funds held in the Cash Collateral Accounts shall be held as cash collateral
for obligations with respect to Letters of Credit.  Such funds shall be promptly
applied by the Administrative Agent at the request of an Issuing Lender to any
reimbursement or other obligations under the applicable Letters of Credit that
exist or occur.  To the extent that any surplus funds are held in the Cash
Collateral Account above the Letter of Credit Exposure or Fronting Exposure
during the existence of an Event of Default the Administrative Agent may (A)
hold such surplus funds in the Cash Collateral Account as cash collateral for
the Obligations or (B) apply such surplus funds to any Obligations in any manner
directed by the Majority Lenders.  If no Event of Default exists, the
Administrative Agent shall immediately release to the Borrower at the Borrower's
written request (1) any funds held in the Cash Collateral Account in excess of
103% of the then existing Letter of Credit Exposure or (ii) any Cash Collateral
provided to reduce Fronting Exposure promptly following the elimination of such
applicable Fronting Exposure (including by any Defaulting Lender ceasing to be a
Defaulting Lender or ceasing to be a Revolving Lender).
 
(iii) The Administrative Agent shall invest the funds in the Cash Collateral
Account in an interest-bearing account or other investment approved by the
Borrower.  The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property or in accordance with the Borrower's instructions or as otherwise
approved by the Borrower, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.
 
(j) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse each Issuing Lender hereunder for any and all drawings
under such Letter of Credit issued (or deemed issued) hereunder.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
its Subsidiaries inures to the benefit of the Borrower, and that the Borrower's
business derives substantial benefits from the businesses of such Subsidiaries.
 
(k) Existing Letters of Credit.  The Issuing Bank, the Revolving Lenders and the
Borrower agree that effective as of the Closing Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.
 
2.4 Swingline Advances.
 
(a) The Swingline Facility.  On the terms and conditions set forth in this
Agreement, the Swingline Lender may, in its sole and absolute discretion, from
time-to-time on any Business Day from the Closing Date until the last Business
Day occurring before the Revolving Credit Maturity Date, make Swingline Advances
to the Borrower in an aggregate principal amount not to exceed the Swingline
Sublimit at any time, provided that (i) after giving effect to such Swingline
Advance, the Revolving Outstanding Amount shall not exceed the aggregate
Revolving Commitments in effect at such time, (ii) no Swingline Advance may
mature after the Revolving Credit Maturity Date, and (iii) no Swingline Advance
shall be made by the Swingline Lender if the conditions set forth in Section 3.2
have not been met as of the date of such Swingline Advance.  The Borrower agrees
that the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Swingline Advance shall constitute a
representation and warranty by the Borrower that on the date of such Swingline
Advance the conditions set forth in Section 3.2 have been met.  Immediately upon
the making of a Swingline Advance, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a risk participation in such Swingline Advance in an amount equal to its
Applicable Percentage of such Swingline Advance.
 
(b) Evidence of Indebtedness.  The indebtedness of the Borrower to the Swingline
Lender resulting from Swingline Advances shall be evidenced as set forth in
Section 2.2.
 
(c) Prepayment.  Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.4(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed at the sole and absolute discretion of the Swingline
Lender.  If the amount of aggregate outstanding amount of Swingline Advances
ever exceeds the Swingline Sublimit, the Borrower shall, upon receipt of written
notice of such condition from the Swingline Lender and to the extent of such
excess, prepay to the Swingline Lender outstanding principal of the Swingline
Advances such that such excess is eliminated.
 
(d) Refinancing of Swingline Advances.
 
(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Revolving Advance consisting of Base Rate Advances in an amount equal to such
Revolving Lender's Applicable Percentage of the amount of Swingline Advances
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Notice of Borrowing for purposes hereof), without regard
to the minimum and multiples specified in Section 2.5(c) for the principal
amount of Borrowings but subject to the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 3.2.  The Swingline Lender
shall furnish the Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to the Administrative Agent.  Regardless
of whether the request for such Revolving Advance complies with Section 2.5,
each Revolving Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Notice of Borrowing available to the Administrative
Agent in Same Day Funds for the account of the Swingline Lender at the
Administrative Agent's Lending Office not later than 1:00 p.m. (Houston, Texas,
time) on the day specified in such Notice of Borrowing, whereupon, subject to
Section 2.4(d)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Advance consisting of Base Rate Advances to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.
 
(ii) If for any reason any Swingline Advance cannot be refinanced by such a
Borrowing in accordance with Section 2.4(d)(i), the applicable Notice of
Borrowing submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the applicable Revolving
Lenders fund its risk participation in the relevant Swingline Advances and each
such Revolving Lender's payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed payment in
respect of such participation.
 
(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.4(d) by the time specified in Section 2.4(d)(i), the Swingline Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swingline Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
 
(iv) Each Revolving Lender's obligation to make Revolving Advances or to
purchase and fund risk participations in Swingline Advances pursuant to this
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
the Borrower, or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Advances pursuant to Section 2.4(d)(i) (but not its
obligation to purchase and fund risk participations in Swingline Advances) is
subject to the conditions set forth in Section 3.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the Swingline Advances, together with interest as provided herein.
 
(e) Repayment of Participations.
 
(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the Swingline Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender's risk participation was funded) in
the same funds as those received by the Swingline Lender.
 
(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Advance is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.12 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(f) Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline
Advances.  Until each Lender funds its Revolving Advances or risk participation
pursuant to this Section to refinance such Revolving Lender's Applicable
Percentage of the applicable Swingline Advances, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.
 
(g) Payments Directly to Swingline Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swingline Advances directly to the
Swingline Lender.
 
(h) Method of Borrowing.  Except as provided in the clause (c) above, each
request for a Swingline Advance shall be made pursuant to telephone notice to
the Swingline Lender given no later than 1:00 p.m. (Houston, Texas time) on the
date of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing facsimiled to the Administrative Agent and the
Swingline Lender.  The Swingline Lender will promptly make such Swingline
Advance available to the Borrower at the Borrower's account with the
Administrative Agent.
 
(i) Discretionary Nature of the Swing Line Facility.  Notwithstanding any terms
to the contrary contained herein, the swingline facility provided herein (A) is
an uncommitted facility and the Swingline Lender may, but shall not be obligated
to, make Swingline Advances, and (ii) may be terminated at any time by the
Swingline Lender upon written notice by the Swingline Lender to the Borrower.
 
2.5 Borrowings; Procedures and Limitations.
 
(a) Notice of Borrowings.  Each Borrowing shall be made pursuant to a Notice of
Borrowing and given by the Borrower to the Administrative Agent not later than
12:00 p.m. (Houston, Texas time) on the third Business Day before the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Advances, and by the Borrower to the Administrative Agent not later than 11:00
a.m. (Houston, Texas time) on the same day as the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances.  The Administrative
Agent shall give each applicable Lender prompt notice on the day of receipt of
timely Notice of Borrowing of such proposed Borrowing by facsimile.  Each Notice
of Borrowing shall be by facsimile specifying the (i) requested date of such
Borrowing (which shall be a Business Day), (ii) requested Type and Class of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) if such Borrowing is to be comprised of Eurodollar Advances, the
Interest Period for such Advances.  In the case of a proposed Borrowing
comprised of Eurodollar Advances, the Administrative Agent shall promptly notify
each applicable Lender of the applicable interest rate under Section 2.9, as
applicable.  Each Lender shall before 11:00 a.m. (Houston, Texas time) on the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Advances, and before 1:00 p.m. (Houston, Texas time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, make available for the account of its Lending Office to the
Administrative Agent at its address referred to in Section 9.7, or such other
location as the Administrative Agent may specify by notice to the Lenders, in
Same Day Funds, such Lender's Applicable Percentage of such Borrowing.  Promptly
upon the Administrative Agent's receipt of such funds and provided that the
applicable conditions set forth in Article III have been satisfied, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent.
 
(b) Conversions and Continuations.  In order to elect to Convert or Continue
Revolving Advances comprising part of the same Borrowing under this Section, the
Borrower shall deliver an irrevocable Notice of Conversion or Continuation to
the Administrative Agent at the Administrative Agent's office no later than 2:00
p.m. (Houston, Texas time) (i) at least one Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Revolving Advances
to Base Rate Advances, and (ii) at least three Business Days in advance of the
proposed Conversion or Continuation date in the case of a Conversion to, or a
Continuation of, Eurodollar Advances.  Each such Notice of Conversion or
Continuation shall be in writing or facsimile, specifying (A) the requested
Conversion or Continuation date (which shall be a Business Day), (B) the
Borrowing amount and Type of the Revolving Advances to be Converted or
Continued, (C) whether a Conversion or Continuation is requested, and if a
Conversion, into what Type of Revolving Advances, and (D) in the case of a
Conversion to, or a Continuation of, Eurodollar Advances, the requested Interest
Period.  Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each applicable Lender
with a copy thereof and, in the case of a Conversion to or a Continuation of
Eurodollar Advances, notify each applicable Lender of the applicable interest
rate under Section 2.9 as applicable.  For purposes other than the conditions
set forth in Section 3.2, the portion of Revolving Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing.
 
(c) Certain Limitations.  Notwithstanding anything in paragraphs (a) and (b)
above:
 
(i) Each Borrowing shall be in an aggregate amount not less than $3,000,000 and
in integral multiples of $1,000,000 in excess thereof in case of Eurodollar
Advances and in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof in case of Base Rate Advances.
 
(ii) [Reserved]
 
(iii) Each Borrowing shall (A) consist of Advances of the same Type and Class
made, Converted or continued on the same day by the Lenders according to their
Applicable Percentage, and (B) denominated only in Dollars.
 
(iv) At no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Advances.
 
(v) The Borrower may not select Eurodollar Advances for any Borrowing to be
made, Converted or Continued if an Event of Default has occurred and is
continuing.
 
(vi) If any Lender shall, at least one Business Day prior to the requested date
of any Borrowing comprised of Eurodollar Advances, notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its Lending Office to perform its obligations under this Agreement to
make Eurodollar Advances or to fund or maintain Eurodollar Advances, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars in the applicable
interbank market, then (1) such Lender's Applicable Percentage of the amount of
such Borrowing shall be made as a Base Rate Advance of such Lender, (2) such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the Eurodollar Advances comprising the remainder of such Borrowing shall be
due and payable, and (3) any obligation of such Lender to make, Continue, or
Convert to, Eurodollar Advances, including in connection with such requested
Borrowing, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.
 
(vii) If the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the applicable Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
made as a Base Rate Advance.
 
(viii) If the Majority Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that (A) the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, or (B)
deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurodollar Advance, then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders and the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.
 
(ix) If the Borrower shall fail to select the duration or Continuation of any
Interest Period for any Eurodollar Advance in accordance with the provisions
contained in the definition of "Interest Period" in Section 1.1 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the applicable Lenders and such affected Advances will be made available to
the Borrower on the date of such Borrowing as Eurodollar Advances with a one
month Interest Period or, if such affected Advances are existing Advances, will
be Converted into Base Rate Advances at the end of Interest Period then in
effect.
 
(x) Swingline Advances may not be Converted or Continued.
 
(d) Notices Irrevocable.  Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower.
 
(e) Lender Obligations Several.  The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its Advance on the date of such Borrowing.  No
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
 
(f) Funding by Lenders; Administrative Agent' Reliance.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Advances, or prior to the time of
any Borrowing of Base Rate Advances, that such Lender will not make available to
the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required in Section 2.5 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to the requested Borrowing.  If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Advance included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.  A notice of the Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.
 
2.6 Prepayments.  No Borrower shall have any right to prepay any principal
amount of any Advance except as provided in this Section 2.6.
 
(a) Optional.  The Borrower may elect to prepay any Borrowing, in whole or in
part, without penalty or premium except as set forth in Section 2.11 and after
giving by 2:00 p.m. (Houston, Texas time) (i) in the case of Eurodollar
Advances, at least three Business Days' or (ii) in case of Base Rate Advances,
one Business Day's prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment.  If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid in case of Base Rate Advances
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date; provided that each optional partial
prepayment of a Borrowing shall be in a minimum amount not less than $3,000,000
and in multiple integrals of $1,000,000 in excess thereof in case of Eurodollar
Advances and in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof in case of Base Rate Advances.
 
(b) Mandatory.
 
(i) On any date that the Revolving Outstanding Amount exceeds the aggregate
amount of Revolving Commitments, the Borrower shall, within one Business Day, to
the extent of such excess, first prepay to the Swingline Lender the outstanding
principal amount of the Swingline Advances, second, prepay to the Revolving
Lenders on a pro rata basis the outstanding principal amount of the Revolving
Advances and third, make deposits into the Cash Collateral Account to provide
cash collateral in the amount of such excess for the Letter of Credit Exposure.
 
(ii) If a Revolving Facility Increase is effected as permitted under Section
2.1(d)(i), the Borrower shall prepay any Revolving Advances outstanding on such
Increase Date to the extent necessary to keep the outstanding Revolving Advances
ratable to reflect the revised Applicable Percentages arising from such
Revolving Facility Increase.  Any prepayment made by Borrower in accordance with
this clause (b)(ii) may be made with the proceeds of Revolving Advances made by
all the Revolving Lenders in connection the Revolving Facility Increase
occurring simultaneously with the prepayment.
 
(c) Interest; Costs.  Each prepayment pursuant to this Section 2.6 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date.
 
2.7 Repayment.
 
(a) Revolving Advances.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of and ratable benefit of each
Revolving Lender the aggregate outstanding principal amount of all Revolving
Advances on the Revolving Credit Maturity Date.
 
(b) Swingline Advances.  The Borrower hereby unconditionally promises to pay to
the Swingline Lender (i) the aggregate outstanding principal amount of all
Swingline Advances on each Swingline Payment Date, and (ii) the aggregate
outstanding principal amount of all Swingline Advances outstanding on the
Revolving Credit Maturity Date.
 
2.8 Fees.
 
(a) Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender (subject to Section 2.16(a)(iii)) a
Commitment Fee on the average daily amount by which such Revolving Lender's
Revolving Commitment exceeds such Revolving Lender's outstanding Revolving
Advances plus such Lender's Applicable Percentage of the Letter of Credit
Exposure at the per annum rate equal to the Applicable Margin for Commitment
Fees for such period.  The Commitment Fee is due quarterly in arrears on March
31, June 30, September 30, and December 31 of each year commencing on June 30,
2011, and on the Revolving Credit Maturity Date.  For purposes of this Section
2.8(a) only, amounts advanced as Swingline Advances shall not reduce the amount
of the unused Revolving Commitment.
 
(b) Fees for Letters of Credit.  The Borrower agrees to pay the following
(subject to Section 2.16(a)(iii)): (i) to the Administrative Agent for the pro
rata benefit of the Revolving Lenders a per annum letter of credit fee for each
Letter of Credit issued hereunder in an amount equal to the Applicable Margin
for Borrowings consisting of Eurodollar Advances on the face amount of such
Letter of Credit for the period such Letter of Credit is outstanding, which fee
shall be due and payable quarterly in arrears on March 31, June 30, September
30, and December 31 of each year, and on the Revolving Credit Maturity Date;
provided, however, that any letter of credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit shall be
payable, to the maximum extent permitted by applicable law, to the other
Revolving Lenders in accordance with the upward adjustments in their respective
Applicable Percentage allocable to such Letter of Credit pursuant to Section
2.16(a)(iv), with the balance of such fee, if any, being retained by the
Borrower for its own account or, to the extent any Fronting Exposure shall then
be outstanding, being payable to the applicable Issuing Lender for its own
account to the extent such fee relates to the amount of such Fronting Exposure;
(ii) to the applicable Issuing Lender, a fronting fee for each Letter of Credit
equal to the greater of (A) 0.125% per annum on the face amount of such Letter
of Credit (and in the case of an increase, on the amount of such increase) and
(B) $600.00, which fee shall be due and payable annually in advance on the date
of the issuance or increase of each Letter of Credit and on the earlier of each
annual anniversary thereafter or the Revolving Credit Maturity Date; and (iii)
to the applicable Issuing Lender such other usual and customary fees associated
with any transfers, amendments, drawings, negotiations or reissuances of any
Letter of Credit, which fees shall be due and payable as requested by such
Issuing Lender in accordance with such Issuing Lender's then current fee
policy.  The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.
 
(c) Other Fees.  The Borrower agrees to pay the fees to the Administrative Agent
and the Arrangers as set forth in the Fee Letter.
 
(d) Generally.  All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the fees payable pursuant to Section
2.6(b)(ii) shall be paid directly to the applicable Issuing Lender.  Once paid,
absent manifest error, none of these fees shall be refundable under any
circumstances.
 
2.9 Interest.
 
(a) Revolving Credit Facility.
 
(i) Base Rate Advances.  Subject to the provisions of clause (c) below, each
Borrowing consisting of Base Rate Advances shall bear interest at the Adjusted
Base Rate in effect from time to time plus the Applicable Margin for Base Rate
Advances under the Revolving Credit Facility for such period.  The Borrower
shall pay to Administrative Agent for the ratable benefit of each Revolving
Lender all accrued but unpaid interest on such Revolving Lender's Base Rate
Advances on each March 31, June 30, September 30, and December 31 commencing on
June 30, 2011, and on the Revolving Credit Maturity Date.
 
(ii) Eurodollar Advances.  Subject to the provisions of clause (c) below, each
Borrowing consisting of Eurodollar Advances shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances under the Revolving
Credit Facility for such period.  The Borrower shall pay to the Administrative
Agent for the ratable benefit of each Revolving Lender all accrued but unpaid
interest on each of such Revolving Lender's Eurodollar Advances on the last day
of the Interest Period therefor (provided that for Eurodollar Advances with six
month Interest Periods, accrued but unpaid interest shall also be due on the day
three months from the first day of such Interest Period), on the date any
Eurodollar Advance is repaid in full, and on the Revolving Credit Maturity Date.
 
(b) Swingline Advances.  Subject to the provisions of clause (d) below, at the
Borrower's option, Swingline Advances shall bear interest at either (i) the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances under the Revolving Credit Facility or (ii) the Eurodollar
Rate in effect from time to time (or if any such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus the Applicable Margin for Eurodollar Advances under the Revolving
Credit Facility.  The Borrower shall pay to the Swingline Lender for its own
account subject to Section 2.4(f) all accrued but unpaid interest on each
Swingline Advance on each Swingline Payment Date, on the date any Swingline
Advance is repaid (or refinanced) in full, and on the Revolving Credit Maturity
Date.
 
(c) Default Interest.  If, at any time, (i) any principal of or interest on any
Advance or any fee, reimbursement of a drawing under a Letter of Credit or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, (ii) any Event of Default under
Section 7.1(f) occurs and is continuing or (iii) any Event of Default is
continuing (except as set forth in clauses (i) and (ii) above) upon the request
of the Majority Lenders, then the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Legal Requirements.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
2.10 Illegality.  If any Lender shall notify the Borrower that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Lending Office to perform its obligations
under this Agreement to make, maintain, or fund any Eurodollar Advances of such
Lender then outstanding hereunder, (a) the Borrower shall, no later than 11:00
a.m. (Houston, Texas, time) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Advance, or (ii) if required by
such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Advances of such Lender then outstanding, together
with accrued interest on the principal amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date, (b) such Lender shall
simultaneously make a Base Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Advances
prepaid to such Lender, and (c) the right of the Borrower to select Eurodollar
Advances from such Lender for any subsequent Borrowing shall be suspended until
such Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist.
 
2.11 Breakage Costs.
 
(a) Funding Losses.  In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurodollar Advances, the Borrower
hereby indemnifies each Lender against any loss, out-of-pocket cost, or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding any loss of anticipated profits), cost, or expense incurred by reason
of the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurodollar Advance to be made by such Lender as part of such
Borrowing when such Eurodollar Advance as a result of such failure, is not made
on such date.
 
(b) Prepayment Losses.  If (i) any payment of principal of any Eurodollar
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any prepayment, payment pursuant to Section 2.6, the
acceleration of the maturity of the Obligations, or for any other reason,
(ii) the Borrower fails to make a principal or interest payment with respect to
any Eurodollar Advance on the date such payment is due and payable, or (iii) any
failure by the Borrower to make payment of any Advance or reimbursement of
drawing under any Letter of Credit (or interest due thereon) on its scheduled
due date; the Borrower shall, within 10 days of any written demand sent by the
Administrative Agent on behalf of a Lender to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined in
good faith by such Lender to be required to compensate such Lender for any
additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (excluding loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
 
(c) Assignment Losses.  If any assignment of any Eurodollar Advance is made
other than on the last day of the Interest Period for such Loan as a result of a
request by the Borrower pursuant to clause (c) of Section 2.16, the Borrower
shall, within three (3) Business Days of any written demand sent by the
Administrative Agent on behalf of the Lender that is the assignee thereof to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) which it may reasonably incur as a result of such
assignment, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Loan.
 
(d) Certificate.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.11
shall be delivered to the Borrower and the Administrative Agent and shall be
conclusive absent manifest error.
 
2.12 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.12(e)) or any Issuing
Lender;
 
(ii) subject any Lender or Issuing Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit, any Eurodollar Advance made by it, or change the basis of taxation of
payments to such Lender or Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.14 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or Issuing
Lender); or
 
(iii) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Advances
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make or accept and purchase any such Advance), or to increase the
cost to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
Issuing Lender, the Borrower will pay to such Lender or Issuing Lender, such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b) Capital Adequacy.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender's or Issuing Lender's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or Issuing Lender's capital or on the capital of such
Lender's or Issuing Lender's holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender's or Issuing Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
Issuing Lender's policies and the policies of such Lender's or Issuing Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender's or
Issuing Lender's holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or Issuing Lender's right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any reserve, tax, lost compensation,
increased costs or reductions suffered or incurred more than 180 days prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
Borrower of the cause giving rise to such reserve, tax, lost compensation,
increased costs or reductions and of such lender's or the Issuing Lender's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e) Additional Reserve Requirement.  The Borrower shall pay to each Lender
Party, (i) as long as such Lender Party shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits (currently known as Eurocurrency Liabilities), additional
interest on the unpaid principal amount of each Eurodollar Advance equal to the
actual costs of such reserves allocated to such Advance by such Lender Party (as
determined by such Lender Party in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
Party shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Revolving Commitments or
the funding of the Eurodollar Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving
Commitments or Advances by such Lender Party (as determined by such Lender Party
in good faith, which determination shall be conclusive in the absence of
manifest error), which in each case, shall be due and payable on each date on
which interest is payable on such Advance.
 
2.13 Payments and Computations.
 
(a) Payments.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.   Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed in Dollars and in Same Day
Funds.  Subject to Section 2.5(c), each payment of any Advance pursuant to this
Section or any other provision of this Agreement shall be made in a manner such
that all Advances comprising part of the same Borrowing are paid in whole or
ratably in part.
 
(b) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the applicable Lenders or Issuing Lender hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Lender, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the applicable Lenders or Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.  A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
 
(c) Payment Procedures. The Borrower shall make each payment of any amount under
this Agreement and under any other Credit Document prior to the time expressly
required hereunder (or, if no such time is expressly required, not later than
11:00 a.m. (Houston, Texas time)) on the day when due to the Administrative
Agent at the Administrative Agent's address (or such other location as the
Administrative Agent shall designate in writing to the Borrower) in Same Day
Funds; provided however that payments specified to be made directly to an
Issuing Lender or any other Person, including amounts payable solely to any
specific Lender Party pursuant to Sections 2.3, 2.4, 2.8, 2.9, 2.10, 2.11, 2.12,
2.14, and 9.1 but after taking into account payments effected pursuant to
Section 2.13(f), shall be made directly to the Persons entitled
thereto.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  The Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably in accordance with each Lender's Applicable Percentage
to the Lenders for the account of their respective Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon receipt of other amounts due
solely to the Administrative Agent, Issuing Lender, Swingline Lender, or a
specific Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.
 
(d) Non-Business Day Payments.  Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
 
(e) Computations.  All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365/366 days and on
the basis of a year of 360 days for all other interest and fees, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.
 
(f) Sharing of Payments, Etc.  Each Lender agrees that if it shall, through the
exercise of a right of banker's lien, setoff, counterclaim or otherwise against
the Borrower or any other Credit Party, obtain payment (voluntary or
involuntary) in respect of any Advance or the participations in the Letter of
Credit Obligations or in the Swingline Advances held by it, as a result of which
the unpaid portion of its Advances shall be proportionately less than the unpaid
portion of the Advances or the participations in the Letter of Credit
Obligations or in the Swingline Advances held by any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Advances, the participations in the Letter of Credit
Obligations and in the Swingline Advances held by it of such other Lender, so
that the aggregate unpaid amount of the Advances and participations in Advances,
Letter of Credit Obligations and Swingline Advances held by each Lender shall be
in the same proportion to the aggregate unpaid amount of all Advances, Letter of
Credit Obligations and Swingline Advances then outstanding as the amount of its
Advances, and participations in Letter of Credit Obligations and Swingline
Advances prior to such exercise of banker's lien, setoff or counterclaim or
other event was to the amount of all Advances and participations in Letter of
Credit Obligations and Swingline Advances, outstanding prior to such exercise of
banker's lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.13 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Credit
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if any Credit Party
shall be required by any Legal Requirement to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Legal
Requirements.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
the terms set forth in this Section above, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Legal Requirements.
 
(c) Indemnification by the Borrower.  The Borrower shall, and does hereby,
indemnify each Lender Party, in any case, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by a Lender Party and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
except as a result of the gross negligence or willful misconduct of such Lender
Party, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender Party (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of any available receipt issued by such Governmental Authority
evidencing such payment, a copy of the return (if any) reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e) Status of Lenders.
 
(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), prior to the
Closing Date (or upon becoming a Lender by assignment or participation) and at
any time or times prescribed by applicable Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Legal Requirements as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
2.14.1 duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
2.14.2 duly completed copies of Internal Revenue Service Form W-8ECI,
 
2.14.3 in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
2.14.4 any other form prescribed by applicable Legal Requirements as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(iii) Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender's status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under any Legal Requirement of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Legal Requirements to confirm such Lender's entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender's status for withholding
tax purposes in such other jurisdiction.
 
(iv) Each Lender shall promptly (A) notify the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Legal Requirements of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  Additionally, the Borrower shall promptly deliver to
the Administrative Agent or any Lender, as the Administrative Agent or such
Lender shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Credit Documents, with respect to such jurisdiction.
 
(f) Treatment of Certain Refunds.  If any Lender Party determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section,  it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of such Lender Party,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender Party in the event such Lender Party is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require any Lender Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
2.15 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of Different Lending Office.  If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or suspends its obligation to Continue, or Convert
Advances into, Eurodollar Advances pursuant to Section 2.5(c)(vi) or Section
2.10, then such Lender (an "Affected Lender") shall use reasonable efforts to
designate a different lending office for funding or booking its Credit
Extensions hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Affected Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future or if applicable, would avoid the effect of Section 2.5(c)(vi) or
Section 2.10, and (ii) would not subject such Affected Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Affected Lender.  The Borrower hereby agrees to pay all costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b) Further, provided that no Event of Default has occurred and is continuing,
in the event that any Lender (i) is an Affected Lender, or (ii) becomes a
Defaulting Lender, then Borrower shall have the right, at its sole cost and
expense, to replace the Affected Lender or Defaulting Lender, as applicable,
with one or more Eligible Assignees not later than 30 Business Days after notice
to the Administrative Agent and the Affected Lender or Defaulting Lender, as
applicable, designating the Eligible Assignee or Assignees and the percentage
interest in the Affected Lender's or Defaulting Lender's, as applicable,
interest to be assigned to each Eligible Assignee or Assignees; provided,
however that with respect to any Affected Lender or Defaulting Lender, as
applicable, such assignment will result in a reduction in the requested
compensation or payments.  The Affected Lender or Defaulting Lender, as
applicable, and the designated Eligible Assignee or Assignees shall enter into
an Assignment and Acceptance and otherwise conclude such assignment in
accordance with the provisions of Section 9.5(a) (with the Borrower or the
Eligible Assignee paying any applicable processing and recordation fee), and
each Eligible Assignee shall remit to the Affected Lender or Defaulting Lender,
as applicable, in immediately available funds, an amount equal to the product of
(A) the percentage interest of the Affected Lender's or Defaulting Lender's, as
applicable, interest being assigned and (B) the outstanding principal, accrued
interest, fees and other Obligations owed by the Borrower to the Affected Lender
or Defaulting Lender, as applicable, hereunder.  A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation have ceased to apply.
 
2.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in Section 9.2.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.6 or 2.7, or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to
Section 7.5), shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
 
2.16.1 first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;
 
2.16.2 second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to an Issuing Lender hereunder;
 
2.16.3 third, if so determined by the Administrative Agent or requested by an
Issuing Lender, to be held as Cash Collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit;
 
2.16.4 fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;
 
2.16.5 fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement;
 
2.16.6 sixth, to the payment of any amounts owing to the Lenders or an Issuing
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or an Issuing Lender against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement;
 
2.16.7 seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and
 
2.16.8 eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) in the case of such Advances,
such Advances were made at a time when the conditions set forth in Section 3.2
were satisfied or waived, such payment shall be applied solely to pay the
Advances of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Lender.
 
Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.
 
(iii) Certain Fees.  Such Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.8(a) or any letter of credit fee pursuant
to Section 2.8(b), in each case as applicable, for any period during which such
Lender is a Defaulting Lender (and, except as otherwise provided in the proviso
of sub-Section 2.8(b)(i), the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender or to the Administrative Agent for the account of such Defaulting
Lender).
 
(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure.  During any
period in which there is a Revolving Lender that is a Defaulting Lender, solely
for purposes of computing the amount of the obligation of each non-Defaulting
Lender that is a Revolving Lender to acquire, refinance or fund participations
in Letters of Credit pursuant to Section 2.3, the "Applicable Percentage" of
each non-Defaulting Lender that is a Revolving Lender shall be computed without
giving effect to the Revolving Commitment of such Defaulting Lender; provided,
that (A) each such reallocation shall be given effect only if, at the date the
applicable Revolving Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (B) the aggregate obligation of any non-Defaulting Lender
that is a Revolving Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Revolving Commitments of such non-Defaulting Lender minus (2) the aggregate
Revolving Advances of such non-Defaulting Lender.
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Issuing Lenders agree in writing in their sole reasonable discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
and if applicable, such Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Advances of the other Revolving Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Advances and participations in Letters of Credit to be held
on a pro rata basis by the Revolving Lenders in accordance with their Applicable
Percentages (without giving effect to clause (a)(iv) above), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.
 
(c) Replacement of Defaulting Lenders.  If any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to be replaced in
accordance with Section 2.15.
 
(d) Termination of Defaulting Lender Revolving Commitment.  The Borrower may
terminate the unused amount of the Revolving Commitments of a Defaulting Lender
upon not less than three (3) Business Days' prior notice to the Administrative
Agent (which will promptly notify the applicable Lenders thereof), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Lender or any Lender may have
against such Defaulting Lender.
 


 
ARTICLE III                                
 
CONDITIONS PRECEDENT
 
3.1 Conditions Precedent to Closing Date.  This Agreement shall become effective
upon and the obligation of each Issuing Lender, the Swingline Lender and each
Lender to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:
 
(a) Documentation.  The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:
 
(i) this Agreement and all attached Exhibits and Schedules;
 
(ii) the Notes payable to the order of each Lender, as requested by such Lender;
 
(iii) the Guaranty;
 
(iv) a certificate from a Responsible Officer of the Borrower dated as of the
Closing Date hereof stating that as of such date (A) all representations and
warranties of the Credit Parties set forth in this Agreement are true and
correct in all material respects (provided that to the extent any representation
and warranty is qualified as to "Material Adverse Change" or otherwise as to
"materiality", such representation and warranty is true and correct in all
respects) and (B) no Default has occurred and is continuing;
 
(v) a secretary's certificate from each Credit Party certifying such Person's
(A) officers' incumbency, (B) authorizing resolutions, and (C) organizational
documents;
 
(vi) certificates of good standing for each Credit Party in (a) the state or
territory of the United States of America in which each such Person is organized
and (b) each state or territory of the United States of America in which such
good standing is necessary except where the failure to be in good standing could
not reasonably be expected to result in a Material Adverse Change, which
certificates shall be dated a date not earlier than 30 days prior to date
hereof;
 
(vii) a legal opinion of Andrews Kurth LLP, outside counsel to the Credit
Parties, in form and substance reasonably acceptable to the Administrative
Agent;
 
(viii) a Compliance Certificate dated as of the Closing Date giving pro forma
effect to the initial Borrowings, if any; and
 
(ix) such other documents, governmental certificates, and agreements as any
Lender Party may reasonably request.
 
(b) Representations and Warranties.  The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct on and as of the Closing Date before and after giving effect to the
initial Borrowings or issuance (or deemed issuance) of Letters of Credit, as
though made on and as of such date and before and after giving effect to the
Transactions which occur on or before the Closing Date.
 
(c) No Default.  No Default shall have occurred and be continuing.
 
(d) Payment of Fees.  The Borrower shall have paid the fees and expenses
required to be paid as of the Closing Date by Section 9.1 and the Fee Letter.
 
(e) Termination of Existing Credit Facility.  The Administrative Agent shall
have received reasonably sufficient evidence indicating that simultaneously with
the making of the initial Advances hereunder the obligations of the Credit
Parties and their lenders under the Existing Credit Facility shall be terminated
(including, without limitation, any obligations in respect of guaranties
executed in connection with such Existing Credit Facility (but excluding any
obligations which expressly survive the repayment of the amounts owing under the
Existing Credit Facility)).
 
(f) Consents; Authorization; Conflicts.  The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable Legal
Requirements, or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, or any Subsidiary is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement and the other Credit Documents.
 
(g) Other Proceedings.  No action, suit, investigation, bankruptcy or other
proceeding (including, without limitation, the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent could reasonably be expected to result
in a Material Adverse Change.
 
(h) Material Adverse Change.  Since December 31, 2009, there shall not have
occurred any circumstance or condition that could reasonably be expected to
result in a Material Adverse Change.
 
(i) Solvency.  The Administrative Agent shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer of the Borrower certifying that, before and after
giving effect to the initial Borrowings made hereunder, the Borrower is Solvent
and the Credit Parties on a consolidated basis are Solvent.
 
(j) Patriot Act Disclosures.  Prior to the Closing Date, the Administrative
Agent, the Arrangers and each Lender Party shall have received all documentation
and other information that such Person shall have requested in order to comply
with its respective obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Patriot Act, in each
case to the extent such documentation and other information shall have been
requested reasonably in advance of such date.
 
3.2 Conditions Precedent to Each Credit Extension.  The obligation of each
Lender to make any Credit Extension on the occasion of each Borrowing (including
the initial Borrowing), the obligation of each Issuing Lender to make any Credit
Extension and the obligation of the Swingline Lender to make Swingline Advances,
in any such case, shall be subject to the further conditions precedent that on
the date of such Borrowing or such Credit Extension:
 
(a) Representations and Warranties.  As of the date of the making of such Credit
Extension, the representations and warranties made by any Credit Party in the
Credit Documents shall be true and correct in all material respects on such date
(provided that to the extent any representation and warranty is qualified as to
"Material Adverse Change" or otherwise as to "materiality", such representation
and warranty is true and correct in all respects), except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date and the
representations and warranties contained in subsections (a) and (b) of Section
4.4 shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 5.2, and each request for the
making of any Credit Extension and the making of such Credit Extension shall be
deemed to be a reaffirmation of such representations and warranties.
 
(b) Event of Default.  As of the date of the Credit Extension, there shall exist
no Default, and the making of such Credit Extension would not cause a Default.
 


 
ARTICLE IV                                
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants as follows:
 
4.1 Organization.  Each of the Borrower and its Subsidiaries is duly and validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure could not reasonably be expected to result in
a Material Adverse Change.
 
4.2 Authorization.  The execution, delivery, and performance by each Credit
Party of each Credit Document to which such Credit Party is a party and the
consummation of the transactions contemplated thereby (a) are within such Credit
Party's powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
organizational documents of such Credit Party, (d) do not contravene any law or
any contractual restriction binding on or affecting such Credit Party except
where such contravention could not reasonably be expected to result in a
Material Adverse Change, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement except where such creation
or imposition could not reasonably be expected to result in a Material Adverse
Change, and (f) do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority, except notices to or
filings with the SEC that may be required from time to time and where the
failure to obtain such authorizations or approvals could not reasonably be
expected to result in a Material Adverse Change.  At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within the Borrower's corporate powers, have been duly authorized
by all necessary corporate action, don't contravene (i) the Borrower's
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority, in each case except where such contravention, creation,
imposition or requirement could not reasonably be expected to result in a
Material Adverse Change.
 
4.3 Enforceability.  The Credit Documents have each been duly executed and
delivered by each Credit Party that is a party thereto and each Credit Document
constitutes the legal, valid, and binding obligation of each Credit Party that
is a party thereto enforceable in accordance with its terms, except as limited
by applicable Debtor Relief Laws or similar laws at the time in effect affecting
the rights of creditors generally and to the effect of general principles of
equity whether applied by a court of law or equity.
 
4.4 Financial Condition.
 
(a) The Borrower has delivered to the Lenders the Financial Statements for the
fiscal year ended December 31, 2010 and the fiscal quarter ended March 31, 2011
and such Financial Statements are true and correct in all material respects and
present fairly the consolidated financial condition of the Borrower and its
Subsidiaries as of the date thereof.  As of the date of the financial statements
referred in the preceding sentence, there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the applicable Persons, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.
 
(b) Since December 31, 2010, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.
 
4.5 Ownership and Liens.  The Borrower and each Subsidiary have good title to,
or valid interests in, all its real and personal property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.
 
4.6 True and Complete Disclosure.  All written factual information (whether
delivered before or after the date of this Agreement) prepared by or on behalf
of the Borrower or a Subsidiary and furnished to any Lender Party for purposes
of or in connection with this Agreement, any other Credit Document or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time, in light
of the circumstances under which they were made.  There is no fact known to any
Responsible Officer of the Borrower on the date of this Agreement that has not
been disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change.
 
4.7 Litigation.  Except as disclosed in the Financial Statements provided in
Section 4.4(a), there are no actions, suits, or proceedings pending or, to the
Borrower's knowledge, threatened against the Borrower or any Subsidiary, at law,
in equity, or in admiralty, or by or before any Governmental Authority, which
could reasonably be expected to result in a Material Adverse
Change.  Additionally, except as disclosed in writing to the Lender Parties,
there is no pending or, to the best of the knowledge of the Borrower, threatened
action or proceeding instituted against the Borrower or any Subsidiary which
seeks to adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.
 
4.8 Compliance with Agreements.  Neither the Borrower nor any Subsidiary is a
party to any indenture, loan or credit agreement or any lease or any other types
of agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation, in each case, the
performance of or compliance with which could reasonably be expected to cause a
Material Adverse Change.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any contract, agreement, lease or any other types of
agreement or instrument to which the Borrower or such Subsidiary is a party and
which could reasonably be expected to cause a Material Adverse Change.  No
Default has occurred and is continuing.
 
4.9 Pension Plans.  Except for matters that individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Change, (a) all
Plans are in compliance in all material respects with all applicable provisions
of ERISA and the Code, (b) no Termination Event has occurred with respect to any
Plan, (c) each Plan has at all times satisfied the minimum funding standard
under Section 302 of ERISA and there has been no excise tax imposed upon the
Borrower or any Subsidiary under Section 4971 of the Code, (d) no Reportable
Event has occurred with respect to any Multiemployer Plan, (e) the present value
of all benefits vested under each Plan (based on the assumptions used to fund
such Plan) did not, as of the last annual valuation date applicable thereto,
exceed the value of the assets of such Plan allocable to such vested benefits,
(f) neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability, and (g) neither the Borrower nor any
member of the Controlled Group during the last six years has been a
participating employer in a Multiemployer Plan during the last six years.  Based
upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual accrual
expense during any fiscal year to the Borrower or any Subsidiary for
post-retirement benefits to be provided, except as required by law, to the
current and former employees of the Borrower or any Subsidiary under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could reasonably
be expected to exceed $50,000,000.00.
 
4.10 Environmental Condition.  Except to the extent that any inaccurancy could
not reasonably be expected to result in a Material Adverse Change:
 
(a) Permits, Etc.  Except as disclosed in the Financial Statements provided in
Section 4.4(a), the Borrower and the Subsidiaries (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii)  have
at all times been and are in material compliance with all terms and conditions
of such Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received written notice of any material
violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.
 
(b) Certain Liabilities.  None of the present or previously owned or operated
Property of the Borrower or any Subsidiary, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Credit Party or any Subsidiary, wherever located; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response.
 
(c) Certain Actions.  Without limiting the foregoing, (i) all notices have been
properly filed, and no further action is required under current applicable
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower, any Subsidiary, or any Person's former Subsidiaries
on any of their presently or formerly owned or operated Property and (ii) the
present and, to the Borrower's best knowledge, future liability, if any, of the
Borrower or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws.
 
4.11 Material Subsidiaries.  As of the Closing Date, the Borrower does not have
any Material Subsidiaries other than those listed on Schedule 4.11.  The Equity
Interests of each Material Subsidiary are validly issued, fully paid and
non-assessable.  Each Material Subsidiary, to the extent required, has complied
with the requirements of Section 5.6.
 
4.12 Investment Company Act.  Neither the Borrower nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended.  Neither the
Borrower nor any Subsidiary is subject to regulation under any Federal or state
statute, regulation or other Legal Requirement which limits its ability to incur
Debt.
 
4.13 Taxes.  Proper and accurate federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower, any Subsidiary, or
any member of the Affiliated Group as determined under Section 1504 of the Code
(hereafter collectively called the "Tax Group") have been filed with the
appropriate Governmental Authorities, and all Taxes due and payable have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof except (a) where contested
in good faith and by appropriate proceeding and for which full or adequate
provisions therefor is included on the books of the appropriate member of the
Tax Group and (b) where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.  Proper and accurate amounts have been
withheld (including withholdings from employee wages and salaries relating to
income tax and employment insurance) by the Borrower and all other members of
the Tax Group from their employees for all periods to comply with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.  Timely payment
of all material sales and use taxes required by applicable law have been made by
the Borrower and all other members of the Tax Group except where the failure to
do so could not reasonably be expected to result in a Material Adverse Change.
 
4.14 Permits, Licenses, etc.  The Borrower and each Subsidiary possesses all
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its respective business except where the failure to maintain the same could not
reasonably be expected to result in a Material Adverse Change.  The Borrower and
each Subsidiary manages and operates its business in accordance with all
applicable Legal Requirements except where the failure to so manage or operate
could not reasonably be expected to result in a Material Adverse Change.
 
4.15 Use of Proceeds.  No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U).  No proceeds of any Advance will be used to purchase
or carry any margin stock in violation of Regulation  T, U or X.
 
4.16 Condition of Property; Casualties.  The material Properties used or to be
used in the continuing operations of the Borrower or any Subsidiary, are in good
working order and condition, normal wear and tear excepted, except for certain
deficiencies that could not reasonably be expected to result in a Material
Adverse Change.  Except as disclosed in the Financial Statements provided in
Section 4.4(a), neither the business nor the material Properties of the Borrower
or any Subsidiary has been affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.
 
4.17 Insurance.  The Borrower and each Subsidiary carry insurance (which may be
carried by the Borrower on a consolidated basis) or maintain appropriate risk
management programs in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are reasonable or
customary given the nature of its business, its ability to self-insure, the
circumstances and geographic area in which such business is being conducted and
the availability of insurance coverage at commercially reasonable rates.
 
4.18 Foreign Assets Control Regulations, etc.
 
(a) Neither any Letter of Credit nor any part of the proceeds of the Advances
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
 
(b) Neither the Borrower nor any Subsidiary (i) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Borrower and the Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.
 
(c) The Borrower and its Subsidiaries is in compliance with any laws or
regulations relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar laws or regulations currently in force or hereafter enacted.
 
(d) Neither any Letter of Credit nor any part of the proceeds of the Advances
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Borrower or one of the Subsidiaries.
 
4.19 Obligations Pari Passu.  The Obligations of the Credit Parties under Credit
Documents to which they are a party rank and will rank at least pari passu in
priority of payment and in all other respects with all other unsecured Debt of
such Credit Parties.
 
ARTICLE V                                
 
AFFIRMATIVE COVENANTS
 
So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, the Borrower
agrees to comply with the following covenants.
 
5.1 Organization.  The Borrower shall, and shall cause each Subsidiary to,
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified as a foreign business entity in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties and where failure
to qualify could reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.7 or Section 6.8.
 
5.2 Reporting.
 
(a) Annual Financial Reports.  The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent with sufficient copies for the Lenders, as
soon as available after the end of each fiscal year of the Borrower, but in any
event no more than five Business Days after the date required under Securities
Laws for the filing of its Form 10-K, the unqualified audited annual Financial
Statements, all prepared in conformity with GAAP consistently applied and all as
audited by the Borrower's certified public accountants of nationally recognized
standing or otherwise reasonably acceptable to the Administrative Agent,
together with a duly completed Compliance Certificate.
 
(b) Quarterly Financial Reports.  The Borrower shall provide to the
Administrative Agent with sufficient copies for the Lenders, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Borrower, but in any event no more than five Business Days after the date
required under Securities Laws for the filing of its Form 10-Q Financial
Statements as of the close of such fiscal quarter which shall be certified as
accurate by a senior financial officer of the Borrower, and a duly completed
Compliance Certificate.
 
(c) Annual Budget.  As soon as available and in any event within 60 days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Administrative Agent  an annual operating and capital budget for the current
fiscal year.
 
(d) Defaults.  The Borrower shall provide to the Administrative Agent promptly,
but in any event within three Business Days after knowledge of the occurrence
thereof, a notice of each Default or Event of Default known to the Borrower or
to any other Subsidiary, together with a statement of a Responsible Officer of
the Borrower setting forth the details of such Default or Event of Default and
the actions which the Borrower or such other Subsidiary has taken and proposes
to take with respect thereto.
 
(e) Other Creditors.  The Borrower shall provide to the Administrative Agent
promptly after the giving or receipt thereof, copies of any default notices
given or received by the Borrower or by any other Subsidiary pursuant to the
terms of any indenture, loan agreement, credit agreement, or similar agreement
evidencing or relating to Debt in a principal amount equal to or greater than
$50,000,000.
 
(f) Litigation.  The Borrower shall provide to the Administrative Agent promptly
after the commencement thereof, notice of all actions, suits, and proceedings
before any Governmental Authority, affecting the Borrower or any Subsidiary, in
each case, that could reasonably be expected to result in a Material Adverse
Change.
 
(g) Environmental Notices.  Promptly upon, and in any event no later than 15
days after, the receipt thereof, or the acquisition of knowledge thereof, by the
Borrower or any other Subsidiary, the Borrower shall provide the Administrative
Agent with a copy of any form of request, claim, complaint, order, notice,
summons or citation received from any Governmental Authority or any other
Person, (i) concerning violations or alleged violations of Environmental Laws,
which seeks to impose liability therefore in excess of $50,000,000, or
(ii) concerning any action or omission on the part of the Borrower or any of its
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could reasonably result in the imposition of liability in excess of $50,000,000
or requiring that action be taken to respond to or clean up a Release of
Hazardous Substances or Hazardous Waste into the environment and such action or
clean-up could reasonably be expected to exceed $50,000,000, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA.
 
(h) Material Changes.  The Borrower shall provide to the Administrative Agent
prompt written notice of any condition or event of which the Borrower or any
other Subsidiary has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Borrower or any other Subsidiary is a party or by
which their Properties may be bound which breach or noncompliance could
reasonably be expected to result in a Material Adverse Change.
 
(i) Termination Events.  As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, the
Borrower shall provide to the Administrative Agent a statement of a Responsible
Officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or any Affiliate of the Borrower proposes to take with
respect thereto;
 
(j) Termination of Plans.  Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any other member of the Controlled
Group from the PBGC, the Borrower shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such other member of the
Controlled Group of the PBGC's intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
 
(k) Other ERISA Notices.  (i) Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any other member of the Controlled
Group from a Multiemployer Plan sponsor, the Borrower shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any other
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any other member of the Controlled Group
pursuant to Section 4202 of ERISA; (ii) as soon as possible and in any event no
later than 30 days prior to the occurrence of such event, the Borrower shall
provide to the Administrative Agent written notice of an assumption by the
Borrower, any Subsidiary, or any member of the Controlled Group of an obligation
to contribute to any Multiemployer Plan; and (iii) as soon as possible and in
any event no later than 30 days prior to the occurrence of such event, the
Borrower shall provide to the Administrative Agent written notice of an
acquisition by the Borrower, any Subsidiary, or any member of the Controlled
Group of an interest in any Person that causes such Person to become a member of
the Controlled Group if such Person sponsors, maintains or contributes to, or at
any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities;
 
(l) Other Governmental Notices.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any other Subsidiary, the Borrower
shall provide to the Administrative Agent a copy of any notice, summons,
citation, or proceeding seeking to modify in any material respect, revoke, or
suspend any material contract, license, permit, or agreement with any
Governmental Authority if such modification, revocation or suspension could
reasonably be expected to result in a Material Adverse Change;
 
(m) Disputes; etc.  Promptly and in any event within five Business Days after
knowledge thereof by the Borrower or any other Subsidiary, the Borrower shall
provide to the Administrative Agent written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower or any other Subsidiary, any such
actions threatened, or affecting the Borrower or any other Subsidiary, which, if
adversely determined, could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any other
Subsidiary has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any other Subsidiary if such strike
could reasonably be expected to result in a Material Adverse Change, and (ii)
any claim, judgment, Lien or other encumbrance (other than a Permitted Lien)
affecting any Property of the Borrower or any other Subsidiary, if the value of
the claim, judgment, Lien, or other encumbrance affecting such Property shall
exceed $50,000,000;
 
(n) SEC.  Promptly after the same become publicly available, the Borrower shall
provide to the Administrative Agent copies of all periodic and other reports,
proxy statements and other materials (other than filings under Section 16 of the
Securities Exchange Act of 1934) filed by the Borrower or any other Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower or any other Subsidiary to its shareholders
generally, as the case may be;
 
(o) Additional Notes.  The Borrower shall provide to the Administrative Agent
prompt written notice of the issuance of any Additional Notes, prior written
notice of such intended offering therefor, the amount thereof and the
anticipated date of closing, each if applicable, together with calculations in
form and substance satisfactory to the Administrative Agent certified by a
Responsible Officer of the Borrower demonstrating that the Borrower is in
compliance, on a pro forma basis after giving effect to such issuance, with the
covenants contained in Section 6.15 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower as if such issuance had occurred
on the first day of each relevant period for testing such compliance; and
 
(p) Other Information.  Subject to the confidentiality provisions of Section
9.8, the Borrower shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any other Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request.
 
Documents required to be delivered pursuant to Section 5.2(a), (b), or (n) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower's website on the Internet at the
website address listed on Schedule IV; or (ii) on which such documents are
posted on the Borrower's behalf on IntraLinks/IntraAgency or another relevant
website (including, without limitation, the SEC's website), if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) of the posting of any such documents.  The Administrative Agent
shall not have an obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
5.3 Insurance.  The Borrower shall, and shall cause each Subsidiary to, carry
insurance (which may be carried by the Borrower on a consolidated basis) or
maintain appropriate risk management programs in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are reasonable or customary given the nature of its business, its ability to
self-insure, the circumstances and geographic area in which such business is
being conducted, and the availability of insurance coverage at commercially
reasonable rates and as are consistent with past practices.
 
5.4 Compliance with Laws.  The Borrower shall, and shall cause each Subsidiary
to, comply with all federal, state, provincial, territorial and local laws and
regulations (including Environmental Laws) which are applicable to the
operations and Property of the Borrower or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Borrower's and
such Subsidiary's Property and business, except in any case where the failure to
so comply or maintain could not reasonably be expected to result in a Material
Adverse Change, provided that this Section 5.4 shall not prevent the Borrower or
any of its Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such laws or regulations by
appropriate legal proceedings for which adequate reserves have been established.
 
5.5 Taxes.  The Borrower shall, and shall cause each Subsidiary to pay and
discharge all Taxes imposed on the Borrower or any of its Subsidiaries,
respectively, prior to the date on which penalties attach, except in any case
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change; provided that nothing in this Section 5.5 shall require
the Borrower or any of its Subsidiaries to pay any Tax which is being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP.
 
5.6 Additional Guarantors.  Immediately upon the creation of any new Material
Subsidiary permitted by this Agreement and within 30 days of any Person becoming
a Material Subsidiary or after the purchase by the Borrower or any of its
Subsidiaries of the Equity Interests of any Person, which purchase results in
such Person becoming a Material Subsidiary, the Borrower shall (a) cause such
Subsidiary to execute and deliver to the Administrative Agent, a joinder to the
Guaranty, and (b) cause such Subsidiary to deliver such evidence of corporate
authority to enter into such Credit Documents and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)) as the Administrative Agent may reasonably request.
 
5.7 Records; Inspection.  The Borrower shall, and shall cause each Subsidiary to
maintain proper, complete and consistent books of record with respect to such
Person's operations, affairs, and financial condition.  From time to time upon
reasonable prior notice, the Borrower shall permit any Lender and shall cause
each Subsidiary to permit any Lender to (a) visit and inspect the Property of
the Borrower or such Subsidiary, (b) discuss the business operations and
Property of the Borrower or such Subsidiary with the officers and directors
thereof and (c) after the occurrence and during the continuance of an Event of
Default, subject to any applicable confidentiality considerations, examine the
books and records of the Borrower or such Subsidiary, in each case at such
reasonable times and intervals and to a reasonable extent and under the
reasonable guidance of officers of or employees delegated by officers of the
Borrower or such Subsidiary.
 
5.8 Maintenance of Property.  The Borrower shall, and shall cause each
Subsidiary to, maintain their owned, leased, or operated Property in good
condition and repair, normal wear and tear excepted, except to the extent any
failure to so maintain could not reasonably be expected to result in a Material
Adverse Change; and shall abstain from, and cause each Subsidiary to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.
 
ARTICLE VI                                
 
NEGATIVE COVENANTS
 
So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, the Borrower
agrees to comply with the following covenants.
 
6.1 Debt.  The Borrower shall not, nor shall it permit any Subsidiary to,
create, assume, incur, suffer to exist, or in any manner become liable,
directly, indirectly, or contingently in respect of, any Debt, other than the
following:
 
(a) Debt existing on the Closing Date and described in Schedule 6.1; provided
that such Debt may not be increased in principal amount except to the extent
such additional principal amount would be permitted pursuant to Section 6.1(c)
below;
 
(b) unsecured Debt provided that the Borrower and its Subsidiaries shall be in
compliance, on a pro forma basis after giving effect to such transactions, with
the covenants contained in this Agreement recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower as if the incurrence of the
unsecured Debt in question had occurred on the first day of each relevant period
for testing such compliance;
 
(c) secured Debt not otherwise permitted under this Section 6.1; provided that
(i) the Liens securing such Debt are permitted under Sections 6.2(k) and 6.2(l)
and (ii) the Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis after giving effect to such transactions, with the covenants
contained in this Agreement recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower as if the incurrence of the secured Debt in
question had occurred on the first day of each relevant period for testing such
compliance; and
 
(d) intercompany Debt.
 
6.2 Liens.  The Borrower shall not, nor shall it permit any of its Subsidiaries
to, create, assume, incur, or suffer to exist any Lien on the Property of the
Borrower or any other Subsidiary of the Borrower, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following:
 
(a) Liens securing the Obligations;
 
(b) Liens existing on the Closing Date and described in Schedule 6.2;
 
(c) Liens imposed by law, such as materialmen's, mechanics', builder's,
carriers', workmen's and repairmen's liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 60 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;
 
(d) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;
 
(e) Liens for taxes, assessment, or other governmental charges which are not yet
due and payable or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves for such items have been
made in accordance with GAAP;
 
(f) Liens arising from precautionary UCC financing statements regarding leases
to the extent such leases are permitted hereby;
 
(g) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or such other Subsidiary to use
such assets in its business, and none of which is violated in any material
aspect by existing or proposed structures or land use to the extent such
violation could reasonably be expected to result in a Material Adverse Change;
 
(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;
 
(i) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;
 
(j) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;
 
(k) Liens securing Debt and not otherwise permitted under this Section 6.2;
provided that (i) the aggregate principal amount of all Debt secured by such
Liens does not exceed 5% of the Net Worth of the Borrower and its consolidated
Subsidiaries at any time (determined as of the end of each of the most recently
completed fiscal quarter for which financial statements have been provided
pursuant to Section 5.2), and (ii) the Borrower and its Subsidiaries are in
compliance with the covenants set forth in this Agreement, both before and after
giving effect to each incurrence of such Debt); provided, further,
notwithstanding the foregoing, that no Lien permitted under this Section 6.2(k)
shall secure Debt owing under the Note Documents unless and until the Debt under
the Credit Documents is equally and ratably secured by all property subject to
such Lien, in each case pursuant to documentation reasonably satisfactory to the
Majority Lenders; and
 
(l) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with the Borrower as a Subsidiary (and
not created in anticipation or contemplation thereof); provided that such Liens
(i) do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereof), and (ii) secure Debt permitted by
Section 6.1(c).
 
6.3 [Reserved].
 
6.4 Acquisitions.  The Borrower shall not, nor shall it permit any Subsidiary
to, make an Acquisition in a transaction or related series of transactions;
provided that, an Acquisition may be made so long as no Event of Default exists
both before and after giving effect to such Acquisition and such Acquisition is
in accordance with Section 6.11.
 
6.5 Burdensome Agreements.  The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur, assume or permit to exist any contract, agreement
or understanding (other than this Agreement) (a) which in any way prohibits or
restricts (i) the Borrower or any Subsidiary from paying or prepaying the
Obligations, or which requires the consent of or notice to other Persons in
connection therewith, (ii) the granting, conveying, creation or imposition of
any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations (other than agreements governing secured Debt permitted
by Sections 6.1 and 6.2 to the extent such restrictions govern only the asset
financed pursuant to or securing such Debt and the Note Documents), or (iii) any
Subsidiary from making Restricted Payments or making or paying intercompany
loans and advances to the Borrower, or (b) with respect to any action described
in clauses (a)(i), (ii) or (iii) above, which requires the consent of or notice
to other Persons in connection therewith.
 
6.6 Use of Proceeds; Use of Letters of Credit.  The Borrower shall not, nor
shall it permit any Subsidiary to use the proceeds of the Revolving Advances and
Letters of Credit for any purposes other than (a) for working capital and other
general corporate purposes, (b) fund capital expenditures and (c) the payment of
fees and expenses related to the entering into of this Agreement and the other
Credit Documents.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly use any part of the proceeds of Advances
or Letters of Credit for any purpose which violates, or is inconsistent with,
Regulations T, U, or X.
 
6.7 Corporate Actions; Fundamental Changes.
 
(a) The Borrower shall not, nor shall it permit any Credit Party to, merge,
amalgamate or consolidate with or into any other Person, except that (i) the
Borrower may merge or amalgamate with any Person provided that (A) no Change in
Control occurs and (B) immediately after giving effect to any such proposed
transaction no Default would exist, (ii) the Borrower may merge or amalgamate
with any of its wholly-owned Subsidiaries, provided that immediately after
giving effect to any such proposed transaction no Default would exist and the
Borrower is the surviving entity, (iii) any Subsidiary of the Borrower may
merge, amalgamate or be consolidated with or into any other Person, provided
that immediately after giving effect to any such proposed transaction no Default
would exist and (iv) Rowan Drilling Company, Inc. and its Subsidiaries may
merge, amalgamate or be consolidated with or into any other Person, provided
that immediately after giving effect to any such proposed transaction no Default
would exist.
 
(b) The Borrower shall not, nor shall it permit any Credit Party to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all/any substantial part of its assets, or
all or substantially all of the stock of any of its Material Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) the Borrower may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the stock or assets of Rowan Drilling
Company, Inc. and its Subsidiaries to any Person, and (ii) any Subsidiary of the
Borrower may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders.
 
6.8 Sale of Assets.  The Borrower shall not, nor shall it permit any Subsidiary
to, sell, convey, or otherwise transfer any of its assets outside the ordinary
course of business; provided that, any such sale, conveyance or transfer may be
effected if (a) no Event of Default exists both prior to and after giving effect
to such sale, conveyance or transfer and (b) such sale, conveyance or transfer
is not prohibited under Section 6.7 above.
 
6.9 [Reserved].
 
6.10 Affiliate Transactions.  The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Borrower or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm's length
transaction with a Person that is not such an affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.
 
6.11 Line of Business.  The Borrower shall not, nor shall it permit any
Subsidiary to, change the character of its business such that the principal
business of the Borrower and its Subsidiaries is not contract drilling or
manufacturing substantially as conducted on the date of this Agreement.
 
6.12 Compliance with ERISA.  Except for matters that individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change, the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly: (a) engage in any transaction in connection with which the
Borrower or any Subsidiary could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code; (b) fail to make, or permit any member of the
Controlled Group to fail to make, full payment when due of all amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law,
the Borrower, a Subsidiary or member of the Controlled Group is required to pay
as contributions thereto; (c) fail to cause, or allow any Subsidiary or any
member of the Controlled Group to fail to cause, any Plan to comply with the
minimum funding standard under Section 302 of ERISA or Section 412 of the Code;
(d) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as "actuarial present value of the
benefit liabilities" shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities; (e)
incur, or permit any member of the Controlled Group to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; or (f) fail to cause, or permit any member of the Controlled Group to
fail to cause, any Plan to comply with the requirements of Section 436 of the
Code.
 
6.13 Limitation on Accounting Changes or Changes in Fiscal Periods.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to permit (a)
any change in any of its accounting policies affecting the presentation of
financial statements or reporting practices, except as required or permitted by
GAAP or (b) the fiscal year of the Borrower or any of its Subsidiaries to end on
a day other than December 31 or change the Borrower's method of determining
fiscal quarters.
 
6.14 Hedging Arrangements.  The Borrower shall not, nor shall it permit any
Subsidiary to, (a) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or (b) be party to or otherwise enter into any Hedging
Arrangement which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrower's or its Subsidiaries'
operations.
 
6.15 Debt to Capitalization Ratio.  The Borrower shall not permit the Debt to
Capitalization Ratio, at the end of each fiscal quarter of the Borrower, to be
greater than 50%.
 
ARTICLE VII                                
 
DEFAULT AND REMEDIES
 
7.1 Events of Default.  The occurrence of any of the following events shall
constitute an "Event of Default" under this Agreement and any other Credit
Document:
 
(a) Payment Failure.  Any Credit Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three Business Days of when
due, any other amount due under this Agreement or any other Credit Document,
including payments of interest, fees, reimbursements, and indemnifications;
 
(b) False Representation or Warranties.  Any representation or warranty made or
deemed to be made by any Credit Party or any Responsible Officer thereof in this
Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect at the time it was made or
deemed made;
 
(c) Breach of Covenant.  (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(a), Section 5.2(b), Section 5.2(d), or Article VI of
this Agreement or (ii) any breach by any Credit Party of any other covenant
contained in this Agreement or any other Credit Document and such breach is not
cured within 30 days after the earlier of the date notice thereof is given to
the Borrower by any Lender Party or the date any Responsible Officer of the
Borrower or any other Subsidiary obtained actual knowledge thereof;
 
(d) Guaranty.  The Guaranty shall at any time (before its expiration according
to its terms) and for any reason cease to be in full force and effect and valid
and binding on the Guarantors party thereto or shall be contested by any party
thereto; any Guarantor shall deny it has any liability or obligation under such
Guaranty; or any Guarantor shall cease to exist other than as expressly
permitted by the terms of this Agreement;
 
(e) Cross-Default. (i) The Borrower or any Subsidiary shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $50,000,000.00 individually or when aggregated with
all such Debt of such Persons so in default (but excluding Debt constituting
Obligations) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $50,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(other than Debt constituting Obligations), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt which is outstanding in a principal amount of at least
$50,000,000.00 individually or when aggregated with all such Debt of such
Persons so in default shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment); provided
that, for purposes of this subsection 7.1(e), the "principal amount" of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;
 
(f) Bankruptcy and Insolvency.  (i) The Borrower shall terminate its existence
or dissolve or (ii) any Credit Party (A) admits in writing its inability to pay
its debts generally as they become due; makes an assignment for the benefit of
its creditors; consents to or acquiesces in the appointment of a receiver,
liquidator, fiscal agent, or trustee of itself or any of its Property; files a
petition under any Debtor Relief Law; or consents to any reorganization,
arrangement, workout, liquidation, dissolution, or similar relief under any
Debtor Relief Law, (B) shall have had, without its consent, any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under any
Debtor Relief Law and such petition shall not be dismissed, stayed, or set aside
for an aggregate of 60 days, whether or not consecutive or (C) shall have had
any order for relief entered by a court under any Debtor Relief Law;
 
(g) Adverse Judgment.  The Borrower or any Subsidiary suffers final judgments
against any of them since the date of this Agreement in an aggregate amount,
less any insurance proceeds covering such judgments which are received or as to
which the insurance carriers admit liability, greater than $50,000,000.00 and
either (i) execution and/or seizure proceedings shall have been commenced by any
creditor upon such judgments or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgments, by reason of a
pending appeal or otherwise, shall not be in effect;
 
(h) Termination Events.  Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a "substantial
employer" (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $50,000,000.00;
 
(i) Plan Withdrawals.  The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $50,000,000.00;
 
(j) ERISA Liabilities.  Any event occurs creating any ERISA Liabilities which
could reasonably be expected to result in a Material Adverse Change and such
event is not cured within 60 days from the occurrence of such event; or
 
(k) Change in Control.  The occurrence of a Change in Control.
 
7.2 Optional Acceleration of Maturity.  If any Event of Default (other than an
Event of Default pursuant to Section 7.1(f)) shall have occurred and be
continuing, then, and in any such event,
 
(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Revolving Lender, the Swingline Lender and each Issuing Lender to make
Credit Extensions shall be terminated, whereupon the same shall forthwith
terminate and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare all outstanding Advances,
all interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such Advances, all such interest, and all
such amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,
 
(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
 
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Guaranty or any other Credit Document by appropriate proceedings.
 
7.3 Automatic Acceleration of Maturity.  If any Event of Default pursuant to
Section 7.1(f) shall occur,
 
(a) the obligation of each Lender, the Swingline Lender and each Issuing Lender
to make Credit Extensions shall immediately and automatically be terminated and
all Advances, all interest on the Advances, and all other amounts payable under
this Agreement shall immediately and automatically become and be due and payable
in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,
 
(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to 103% of the outstanding Letter of
Credit Exposure as security for the Obligations to the extent the Letter of
Credit Obligations are not otherwise paid or cash collateralized at such time,
and
 
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Guaranty or any other Credit Document by appropriate proceedings.
 
7.4 Set-off.  If an Event of Default shall have occurred and be continuing, each
Lender Party and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender Party or any
such Affiliate to or for the credit or the account of any Credit Party against
any and all of the obligations of such Credit Party now or hereafter existing
under this Agreement or any other Credit Document to such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of any Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness.  In the event that any Defaulting
Lender shall exercise any right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.   The rights of the Lender
Parties and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the Lender
Parties and their respective Affiliates may have.  Each Lender Party agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
7.5 Remedies Cumulative, No Waiver.  No right, power, or remedy conferred to any
Lender Party in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy.  No
course of dealing and no delay in exercising any right, power, or remedy
conferred to any Lender Party in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy.  Any
Lender Party may cure any Event of Default without waiving the Event of
Default.  No notice to or demand upon the Borrower shall entitle the Borrower to
similar notices or demands in the future.
 
7.6 Application of Payments.
 
(a) Prior to Event of Default.  Prior to an Event of Default, all payments made
hereunder shall be applied as directed by the Borrower, but such payments are
subject to the terms of this Agreement.
 
(b) After Event of Default.  If an Event of Default has occurred and is
continuing, any amounts received or collected from, or on account of assets held
by, any Credit Party shall be applied to the Obligations by the Administrative
Agent in the following order and manner:
 
(i) First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses, and other amounts (other than principal and interest but
including fees, charges, and disbursements of counsel to the Administrative
Agent and amounts payable under Sections 2.11, 2.12, and 2.14) payable by any
Credit Party to the Administrative Agent in its capacity as such;
 
(ii) Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable by any
Credit Party to the Lender Parties (including fees, charges and disbursements of
counsel to the respective Lender Parties and amounts payable under Article II),
ratably among Lender Parties;
 
(iii) Third, to payment of that portion of such Obligations constituting accrued
and unpaid interest, allocated ratably among the Lender Parties;
 
(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Obligations payable by any Credit Party allocated ratably among
the Lender Parties;
 
(v) Fifth, to the Administrative Agent for the account of the Issuing Lenders,
ratably among the Issuing Lenders, to cash collateralize that portion of the
Letter of Credit Obligations comprised of the aggregate undrawn amount of
Letters of Credit;
 
(vi) Sixth, to the remaining Obligations owed by any Credit Party including all
Obligations for which the Borrower is liable as a Guarantor, allocated among
such remaining Obligations as determined by the Administrative Agent and the
Majority Lenders and applied to such Obligations in the order specified in this
clause (b); and
 
(vii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, the Letters of Credit have been terminated or cash
collateralized and all Revolving Commitments have been terminated, to Borrower
or as otherwise required by any Legal Requirement.
 
Subject to Section 2.3(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.




ARTICLE VIII                                
 
THE ADMINISTRATIVE AGENT AND ISSUING LENDERS
 
8.1 Appointment and Authority.  Each Lender and each Issuing Lender hereby
irrevocably (a) appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents, and (b) authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article VIII are solely for the benefit of the
Lender Parties, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.
 
8.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any other Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
8.3 Exculpatory Provisions.  None of the Administrative Agent or the Issuing
Lenders shall have any duties or obligations except those expressly set forth
herein and in the other Credit Documents. Without limiting the generality of the
foregoing, none of the Administrative Agent or the Issuing Lenders:
 
(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that Administrative Agent
or an Issuing Lender shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
such Issuing Lender to liability or that is contrary to any Credit Document or
Legal Requirement; and
 
(c) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Credit Party or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent, an Issuing Lender or any of its
Affiliates in any capacity.
 
None of the Administrative Agent or the Issuing Lenders shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Issuing Lender shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 7.1) or (ii) in the absence of its own gross negligence or
willful misconduct.  None of the Administrative Agent and the Issuing Lenders
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent or such Issuing
Lender by the Borrower or a Lender Party.
 
None of the Administrative Agent or the Issuing Lenders shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to such Agent or the Issuing Bank.
 
8.4 Reliance by Administrative Agent and the Issuing Lenders.  Each of the
Administrative Agent and the Issuing Lenders shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each of the Administrative Agents
and the Issuing Lenders also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension.  The Administrative Agent or an Issuing Lender may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
8.5 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
8.6 Resignation of Administrative Agent or Issuing Lender.  The Administrative
Agent or an Issuing Lender may at any time give notice of its resignation to the
other Lender Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, with the approval of the
Borrower unless an Event of Default has occurred and is continuing, to appoint a
successor Administrative Agent and/or a successor Issuing Lender.  If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days after Wells Fargo gives notice of its resignation, then Wells
Fargo may on behalf of the Lenders, appoint a successor agent with the approval
of the Borrower (such approval not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing.  Once a Person has
accepted such appointment, then such resignation shall become effective in
accordance with such notice and such Person shall be discharged from its duties
and obligations as Administrative Agent and/or Issuing Lender hereunder and
under the other Credit Documents (except that such Issuing Lender shall remain
the Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of such
Person until the termination of all such Letters of Credit issued by such
Person).  Upon the acceptance of a successor's appointment as Administrative
Agent or Issuing Lender hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Issuing Lender, as applicable, and the retiring
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
all of its duties and obligations hereunder or under the other Credit Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by the Borrower to a successor Administrative Agent or Issuing
Lender, as applicable shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent's or Issuing Lender's resignation hereunder and
under the other Credit Documents, the provisions of this Article and Sections
9.1(b), (c), and (d) and Section 2.3(h) shall continue in effect for the benefit
of such retiring Administrative Agent and Issuing Lender, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent or Issuing
Lender, as applicable, was acting as Administrative Agent or Issuing Lender.
 
8.7 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.  In
this regard, each party hereto acknowledges that Bracewell & Giuliani LLP is
acting in this transaction as special counsel to the Administrative Agent
only.  Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Credit Documents and the
matters contemplated therein.
 
Each Lender shall be deemed (a) by delivering its signature page to this
Agreement and making any Advance on the Closing Date to have consented to,
approved or accepted each Credit Document and each other document or other
matter referred to in Section 3.1 required to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent, the Arrangers or the
Lenders and to have been satisfied with the satisfaction of all other conditions
precedent required to be satisfied under Section 3.1 and (b) by making any
Advance after the Closing Date to have been satisfied with the satisfaction of
the conditions precedent required to be satisfied in connection therewith under
Section 3.2.
 
8.8 No Other Duties, etc.  Anything herein to the contrary notwithstanding, none
of the Joint Bookrunners, Arrangers, Syndication Agent and Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.
 
ARTICLE IX                                
 
MISCELLANEOUS
 
9.1 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party (including the fees, charges
and disbursements of any counsel for any Lender Party), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall, and does hereby
indemnify, the Administrative Agent (and any sub-agent thereof), each Lender and
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the Transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents,
(ii) any Advance or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (i) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of or material breach
of the Credit Documents by, such Indemnitee, if the Borrower or such other
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (ii) arise
solely as the result of a dispute among or between Indemnitees and do not to any
extent result from any act or omission on the part of any Credit Party or its
Related Parties (as determined by a court of competent jurisdiction in a final,
non-appealable judgment).
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any Related Party of any of the foregoing (and
without limiting its obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lenders or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or an Issuing Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.5(e).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each such party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof.
 
(e) Electronic Communications.  No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby unless such damages result from a breach of the
confidentiality provisions of Section 9.8 or except where the same are a result
of such party's gross negligence or willful misconduct.
 
(f) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
 
(g) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent and any Issuing Lender, the replacement of any Lender,
the termination of the Revolving Commitments, termination or expiration of all
Letters of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.
 
9.2 Waivers and Amendments.
 
(a) No amendment or waiver of any provision of this Agreement, the Notes, or any
other Credit Document, nor consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such agreement shall:
 
(i) increase the Revolving Commitment of any Lender without the written consent
of such Lender;
 
(ii) increase the aggregate Revolving Commitments other than pursuant to Section
2.1(d) as in effect on the date hereof without the written consent of each
Lender;
 
(iii) reduce the principal amount of any Advance (other than prepayments or
repayments in accordance with the terms of this Agreement) or reduce the amount
of or rate of interest thereon, or reduce any fees payable hereunder, without
the written consent of each Lender affected thereby); provided, however, that
only the consent of the Majority Lenders shall be required to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.9(d)
with respect to the Revolving Credit Facility, including with respect to any
amount payable thereunder or in connection therewith;
 
(iv) postpone the scheduled date of payment of the principal amount of any
Advance, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby;
 
(v) change Section 2.5(e), Section 7.6, this Section 9.2 or any other provision
in any Credit Document which expressly requires the consent of, or action or
waiver by, all of the Lenders, without the written consent of each Lender;
 
(vi) amend, modify or waive any provision in a manner that would alter the pro
rata sharing of payments to or disbursements by Lenders required thereby,
without the written consent of each Lender;
 
(vii) release any Guarantor from its obligation under any Guaranty except any
Guarantor sold as permitted by Sections 6.7 and 6.8, without the written consent
of each Lender;
 
(viii) change any of the provisions of this Section or the definition of
"Majority Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the  written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Lenders or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Issuing Lenders or the Swingline
Lender, as the case may be.
 
(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any other Credit Document (and any amendment, waiver or
consent which by its terms requires the consent of all Lenders, a majority in
interest of Lenders under the Revolving Credit Facility or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lender); provided that any such amendment, waiver or consent referred to in
clause (ii), (iii), (iv) or (v) above that, but for this sentence, would require
the prior written consent of such Defaulting Lender, will continue to require
the consent of such Defaulting Lender; and provided further that any such
amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than any other Lender whose consent is so required shall require the consent of
such Defaulting Lender.
 
(c) Notwithstanding anything to the contrary contained in this Section 9.2,
Credit Documents executed by Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such Credit Documents to be consistent
with this Agreement and the other Credit Documents.
 
9.3 Severability.  In case one or more provisions of this Agreement or the other
Credit Documents shall be invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality, and enforceability of the remaining
provisions contained herein or therein shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
9.4 Survival of Representations and Obligations.  All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making Credit Extensions and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender's right to rely on such representations and
warranties.  All obligations of the Borrower provided for in Sections 2.11,
2.12, 2.14(b), and 9.1(a), (b) and (d) and all of the obligations of the Lenders
in Section 9.1(c) and Section 9.8 shall survive any termination of this
Agreement, repayment in full of the Obligations, and termination or expiration
of all Letters of Credit.
 
9.5 Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender Party and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an Eligible
Assignee in accordance with the provisions of Section 9.6(a), (b) by way of
participation in accordance with the provisions of Sections 9.6(c) and 9.6(d) or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.6(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 9.6(c) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and each Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
9.6 Lender Assignments and Participations.
 
(a) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the
Advances at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i) Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolving Commitment under the Revolving Credit Facility or
the Advances at the time owing to it under the Revolving Credit Facility or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)           in any case not described in paragraph (a)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Advances outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if "Trade Date" is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$10,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.


(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Advance or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (a)(i)(B) of this Section and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not Lender under the Revolving Credit Facility, an Affiliate of
such Lender or any Approved Fund with respect to such Lender, provided that no
such consent shall be required if an Event of Default shall have occurred and is
continuing; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender under the Revolving Credit
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)           the consent of the Issuing Bank and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.


(iv) Assignment and Acceptance.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and provided, further, that
only one such fee shall be payable in the event of contemporaneous assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group).  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
(vi) Defaulting Lenders; Borrower.  No assignment shall be made to any
Defaulting Lender, Potential Defaulting Lender or any of their respective
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons.  No assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section,  from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14(b), 9.1(a), 9.1(b),
9.1(c), and 9.1(d) with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


(b) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina or Houston, Texas a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Commitments of, and principal amounts of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the "Register").
The entries in the Register shall be conclusive absent manifest error, and the
Borrower and the Lender Parties may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  At any reasonable
time and from time to time upon reasonable prior notice, the Register shall be
available (i) for inspection by the Borrower and (ii) for inspection by each
Lender as to its Revolving Commitment and principal amount of Advances owing to
it.
 
(c) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Credit Party or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower's Affiliates or other Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitments
and/or the Advances owing to it); provided that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower and the Lender Parties shall continue to deal
solely and directly with such Lender Party in connection with such Lender
Party's rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant).  Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of, Sections
2.11, 2.12 and 2.14 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (a) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 7.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13(f) as though it were a Lender.


(d) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 2.12 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e), in which case Section 2.14 shall be applied as if
such Participant had become a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided that, in no event shall such
Participant be entitled to receive any greater payment under Section 2.14 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.
 
(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
9.7 Notices, Etc.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows: (i) if
to the Borrower or any other Credit Party, at the applicable address (or
facsimile numbers) set forth on Schedule IV; (ii) if to the Administrative Agent
or an Issuing Lender, at the applicable address (or facsimile numbers) set forth
on Schedule IV; and (iii) if to a Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.  Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
 
(b) Electronic Communications.
 
(i) The Borrower and the Lenders agree that the Administrative Agent may make
any material delivered by the Borrower or any other Credit Party to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any other Subsidiary, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the "Communications") available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as IntraLinks, or a
substantially similar electronic system (the "Platform"); provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article II if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
none of the Administrative Agent nor any of their respective Affiliates warrants
the accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform.  The Administrative Agent and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.  Nothing in this Section 9.7(b) shall relieve the Administrative Agent
or any Lender from their obligations under Section 9.8.
 
(ii) Each Lender agrees that notice to it (as provided in the next sentence) (a
"Notice") specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender's e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.
 
(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
9.8 Confidentiality.  The Administrative Agent, each Lender and each Issuing
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and other representatives (the "Representatives") (it being
understood that the Representative to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any other Subsidiary and
their respective obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to any Lender Party or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Credit Party.  For purposes of this Section, "Information" means all
information received from the Borrower or any other Subsidiary relating to the
Borrower or any other Subsidiary or any of their respective businesses, other
than any such information that is available to Lender Party on a nonconfidential
basis prior to disclosure by the Borrower or any other Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  The Administrative Agent, each Lender and each
Issuing Lender agrees to be responsible for any breaches of this Section 9.8 by
its Representatives.
 
9.9 [Reserved].
 
9.10 Usury Not Intended.  It is the intent of the Borrower and each Lender in
the execution and performance of this Agreement and the other Credit Documents
to contract in strict compliance with applicable usury laws, including conflicts
of law concepts, governing the Advances of each Lender including such applicable
laws of the State of New York, the United States from time to time in effect,
and any other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement.  In furtherance
thereof, the Lenders and the Borrower stipulate and agree that none of the terms
and provisions contained in this Agreement or the other Credit Documents shall
ever be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement and all other Credit Documents,
"interest" shall include the aggregate of all charges which constitute interest
under such laws that are contracted for, charged or received under this
Agreement or any other Credit Document; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable law are deemed interest which would exceed the Maximum Rate, then
such excess shall be deemed to be a mistake and each Lender receiving same shall
credit the same on the principal of the Obligations owing to such Lender (or if
all such Obligations shall have been paid in full, refund said excess to the
Borrower).  In the event that the maturity of the Obligations are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Obligations (or, if the applicable Obligations shall have been paid
in full, refunded to the Borrower of such interest).  In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Advances all amounts considered
to be interest under applicable law at any time contracted for, charged,
received or reserved in connection with the Obligations.  The provisions of this
Section shall control over all other provisions of this Agreement or the other
Credit Documents which may be in apparent conflict herewith.
 
9.11 Usury Recapture.  In the event the rate of interest chargeable under this
Agreement or any other Credit Document at any time is greater than the Maximum
Rate, the unpaid principal amount of the Obligations shall bear interest at the
Maximum Rate until the total amount of interest paid or accrued on the
Obligations equals the amount of interest which would have been paid or accrued
on the Advances if the stated rates of interest set forth in this Agreement or
applicable Credit Document had at all times been in effect. In the event, upon
payment in full of the Obligations, the total amount of interest paid or accrued
under the terms of this Agreement and the Obligations is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement or such Credit Document had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable
law, pay the Administrative Agent for the account of the applicable Lender Party
an amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on Obligations owed to it if the Maximum
Rate had, at all times, been in effect and (B) the amount of interest which
would have accrued on such Obligations if the rates of interest set forth in
this Agreement had at all times been in effect and (ii) the amount of interest
actually paid under this Agreement or any Credit Document on Obligations owed to
it.  In the event the any Lender Party ever receive, collect or apply as
interest any sum in excess of the Maximum Rate, such excess amount shall, to the
extent permitted by law, be applied to the reduction of the principal balance of
the Obligations, and if no such principal is then outstanding, such excess or
part thereof remaining shall be paid to the Borrower.
 
9.12 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower or any other Credit Party is made to any Lender Party, or any Lender
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the Issuing Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
9.13 Governing Law; Submission to Jurisdiction.
 
(a) Governing Law.  This Agreement, the Notes and the other Credit Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.
 
(b) Submission to Jurisdiction.  The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
Federal or New York state court sitting in New York City, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Credit Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.
 
(c) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in any manner permitted by applicable law.
 
9.14 Execution.
 
(a) Execution in Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Credit Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.
 
(b) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.
 
9.15 Waiver of Jury.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
9.16 USA PATRIOT ACT Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the
Act.  Promptly following a request from the Administrative Agent, a Lender, or
Issuing Lender, the Borrower hereby agree to deliver all documentation and other
information that the Administrative Agent, a Lender, or an Issuing Lender, as
applicable, may reasonably request in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.
 
9.17 No Fiduciary Duty.  Each Lender Party may have economic interests that
conflict with those of Borrower.  Borrower agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Party and
Borrower, its stockholders or its affiliates.  The Borrower acknowledges and
agrees that (a) the transactions contemplated by the Credit Documents are
arm's-length commercial transactions between the Lender Parties, on the one
hand, and Borrower, on the other, (b) in connection therewith and with the
process leading to such transaction each of the Lender Parties is acting solely
as a principal and not the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other person, (c) no Lender Party has assumed an
advisory or fiduciary responsibility in favor of Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender Party or any of its affiliates has advised or is currently
advising Borrower on other matters) or any other obligation to Borrower except
the obligations expressly set forth in the Credit Documents and (d) Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.  Borrower agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to Borrower, in connection with such transaction or
the process leading thereto.
 
 [Remainder of this page intentionally left blank.  Signature pages follow.]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
Pricing Schedule




The Applicable Margin with respect to each Type and Class of Advance, the
Letters of Credit and the Commitment Fees shall be determined in accordance with
the following table based on the Borrower's Debt Rating.  Adjustments, if any,
to such Applicable Margin shall be effective on the date of a publicly announced
change in a Debt Rating and ending on the date immediately preceding the
effective date of the next such change.



   
Revolving Credit Facility
 
 
Applicable Margin
 
Debt Rating
Eurodollar Margin
Base Rate
Margin
Commitment Fee
Level I
BBB+/Baa1
1.25%
0.25%
0.175%
Level II
BBB/Baa2
1.50%
0.50%
0.200%
Level III
BBB-/Baa3
1.75%
0.75%
0.250%
Level IV
BB+/Ba1
2.00%
1.00%
0.300%
Level V
BB/Ba2
2.25%
1.25%
0.400%



"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the Borrower's
secured unsecured debt; provided that (a) if a Debt Rating is issued by each of
the foregoing rating agencies, then the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest), unless there is a split in Debt Ratings
of more than one Pricing Level, in which case the Applicable Margin shall be
determined by reference to the Pricing Level next below that of the higher of
the Debt Ratings; (b) if either Moody's or S&P (but not both) shall have in
effect a Debt Rating, then the Pricing Level shall be determined by the Debt
Rating issued by either Moody's or S&P, as the case may be; (c) if neither
Moody's nor S&P shall have in effect a Debt Rating (other than by reason of the
circumstances referred to in clause (d) of this definition), then the Pricing
Level shall be deemed to be Pricing Level V; and (d) if the rating system of
Moody's or S&P shall change, or if both such rating agencies shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.   For purposes of this definition, "Pricing Level"
refers to the corresponding row of the table set forth in the definition of
"Applicable Margin".
 



Schedule I
Page  of 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Revolving Commitments




Lenders
Revolving Commitment
Wells Fargo Bank, National Association
$60,000,000.00
Citibank, N.A.
$60,000,000.00
DnB Nor Bank ASA
$60,000,000.00
Royal Bank of Canada
$60,000,000.00
Bank of America, N.A.
$44,000,000.00
Barclays Bank PLC
$44,000,000.00
Goldman Sachs Bank USA
$44,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$44,000,000.00
Amegy Bank N.A.
$28,000,000.00
HSBC Bank USA, N.A.
$28,000,000.00
Morgan Stanley Bank, N.A.
$28,000,000.00
TOTAL:
$500,000,000.00










Schedule II
Page  of 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Existing Letters of Credit






None.





Schedule III
Page  of 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV


Notice Information


ADMINISTRATIVE AGENT AND ISSUING LENDER
Wells Fargo Bank, National Association
Address:                      1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attn:                      Syndication Agency Services
Telephone:                      (704) 590-2706
Facsimile:                      (704) 590-2790
 
with a copy to:
Address:                      1000 Louisiana, 9th Floor
MAC T5002-090
Houston, Texas  77002
Attn:                      C. David Allman, Director
Telephone:                      (713) 319-1923
Facsimile:                      (713) 739-1087
ISSUING LENDER
Wells Fargo Bank, National Association
Address:                      1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attn:                      Syndication Agency Services
Telephone:                      (704) 590-2706
Facsimile:                      (704) 590-2790
 
with a copy to:
Address:                      1000 Louisiana, 9th Floor
MAC T5002-090
Houston, Texas  77002
Attn:                      C. David Allman, Director
Telephone:                      (713) 319-1923
Facsimile:                      (713) 739-1087
Credit Parties
Borrower and Guarantors
 
Address:                      2800 Post Oak Blvd.
Suite 5450
Houston, Texas 77056-6189
Attn:                      William H. Wells, Senior Vice President,
Chief Financial Officer and Treasurer
Telephone:                      (713) 960-7645
Facsimile:                       (713) 960-7685
 
with a copy to:
Attn:                      Melanie M. Trent,
Vice President and Corporate Secretary
Telephone:                      (713) 986-6848
Facsimile:                      (713) 960-7509




Schedule IV
Page  of 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.11


Material Subsidiaries


Rowan Drilling Company, Inc., a Texas corporation
Atlantic Maritime Services, Inc., a Texas corporation
RDC Qatar, Inc., a Delaware corporation
Rowan Finance LLC, a Delaware limited liability company



Schedule 4.11
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1


Existing Debt


1.
Participation Agreement dated December 1, 1984 between the Company and Textron
Financial Corporation et al. and Bareboat Charter dated December 1, 1984 between
the Company and Textron Financial Corporation et al., as same has been extended
by election to renew dated September 14, 1999.

 
2.
5.88% U. S. Government Guaranteed Ship Financing Obligations, Gorilla VI Series,
due March 2012, in the original principal amount of $171,007,000, secured by
mobile offshore drilling unit Rowan Gorilla VI.



3.
2.8% U. S. Government Guaranteed Ship Financing Obligations, Gorilla VII Series,
due October 2013, in the original principal amount of $185,398,000, secured by
mobile offshore drilling unit Rowan Gorilla VII.



4.
3.158% U. S. Government Guaranteed Ship Financing Obligations, Gorilla VIII
Series, due July 2021, in the original principal amount of $187,295,000, secured
by mobile offshore drilling unit Bob Palmer.



5.
4.33% U. S. Government Guaranteed Ship Financing Obligations, Scooter Yeargain
Series, due May 2019, in the original principal amount of $91,198,000, secured
by mobile offshore drilling unit Scooter Yeargain.



6.
3.525% U. S. Government Guaranteed Ship Financing Obligations, Tarzan II Series,
due May 2020, in the original principal amount of $89,658,000, secured by mobile
offshore drilling unit Bob Keller.



7.
7.875% Senior Notes, due August 2019.



8.
5.000% Senior Notes, due September 2017.




Schedule 6.1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.2


Existing Liens


 
Lien in connection with Participation Agreement dated December 1, 1984 between
the Company and Textron Financial Corporation et al. and Bareboat Charter dated
December 1, 1984 between the Company and Textron Financial Corporation et al.,
as same has been extended by election to renew dated September 14, 1999.
 
Lien in connection with 5.88% U. S. Government Guaranteed Ship Financing
Obligations, Gorilla VI Series, due March 2012, secured by mobile offshore
drilling unit Rowan Gorilla VI.


Lien in connection with 2.8% U. S. Government Guaranteed Ship Financing
Obligations, Gorilla VII Series, due October 2013, secured by mobile offshore
drilling unit Rowan Gorilla VII.


Lien in connection with 3.158% U. S. Government Guaranteed Ship Financing
Obligations, Gorilla VIII Series, due July 2021, secured by mobile offshore
drilling unit Bob Palmer.


Lien in connection with 4.33% U. S. Government Guaranteed Ship Financing
Obligations, Scooter Yeargain Series, due May 2019, secured by mobile offshore
drilling unit Scooter Yeargain.


Lien in connection with 3.525% U. S. Government Guaranteed Ship Financing
Obligations, Tarzan II Series, due May 2020, secured by mobile offshore drilling
unit Bob Keller.

Schedule 6.2
 
 

--------------------------------------------------------------------------------

 
